Exhibit 10.1

Execution Version

Deal CUSIP Number: 29248BAE6

Tranche CUSIP Number: 29248BAF3

 

 

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

DATED AS OF APRIL 6, 2018

AMONG

ENABLE MIDSTREAM PARTNERS, LP,

AS BORROWER,

THE LENDERS PARTY HERETO,

AND

CITIBANK, N.A.,

AS ADMINISTRATIVE AGENT

 

 

BANK OF AMERICA, N.A. AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS CO-SYNDICATION AGENTS,

ROYAL BANK OF CANADA AND MUFG BANK, LTD.,

AS CO-DOCUMENTATION AGENTS,

AND

CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, RBC CAPITAL MARKETS,1 MUFG BANK, LTD. AND WELLS FARGO SECURITIES,
LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 

 

 

1  RBC Capital Markets is a brand name of the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I.    DEFINITIONS

     1  

Section 1.1.        Certain Defined Terms

     1  

Section 1.2.        Other Definitions and Provisions

     28  

Section 1.3.        Rounding

     29  

Section 1.4.        References to Agreement and Laws

     29  

Section 1.5.        Times of Day

     29  

Section 1.6.        Facility LC Amounts

     29  

Section 1.7.        Amendment and Restatement; No Novation

     29  

ARTICLE II.    THE CREDITS

     29  

Section 2.1.        Commitment

     29  

Section 2.2.        Repayment; Termination

     30  

Section 2.3.        Ratable Loans

     30  

Section 2.4.        Types of Advances

     30  

Section 2.5.        Commitment Fee; Reductions in Aggregate Commitment

     30  

Section 2.6.        Minimum Amount of Each Advance

     31  

Section 2.7.        Prepayments

     31  

Section 2.8.        Method of Selecting Types and Interest Periods for New
Advances (other than Swing Line Loans)

     31  

Section 2.9.        Conversion and Continuation of Outstanding Advances

     32  

Section 2.10.      Changes in Interest Rate, etc

     33  

Section 2.11.      Rates Applicable After Event of Default

     33  

Section 2.12.      Method of Payment

     33  

Section 2.13.      Noteless Agreement; Evidence of Indebtedness

     34  

Section 2.14.      Telephonic Notices

     34  

Section 2.15.      Interest Payment Dates; Interest and Fee Basis

     34  

Section 2.16.      Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions

     35  

Section 2.17.      Lending Installations

     35  

Section 2.18.      Non-Receipt of Funds by the Agent

     35  

Section 2.19.      Replacement of Lender

     36  

Section 2.20.      Facility LCs

     37  

Section 2.21.      Extension of Scheduled Revolving Credit Maturity Date

     44  

Section 2.22.      Increase of Aggregate Commitment

     46  

Section 2.23.      Swing Line Loans

     47  

Section 2.24.      Defaulting Lenders

     49  

Section 2.25.      Obligations of Lenders

     52  

ARTICLE III.    YIELD PROTECTION; TAXES

     53  

Section 3.1.        Yield Protection

     53  

 

-i-



--------------------------------------------------------------------------------

Section 3.2.        Changed Circumstances Affecting Eurodollar Rate Availability

     55  

Section 3.3.        Laws Affecting Eurodollar Rate Availability

     55  

Section 3.4.        Funding Indemnification

     56  

Section 3.5.        Taxes

     56  

Section 3.6.        Lender Statements; Survival of Indemnity

     60  

Section 3.7.        Alternative Lending Installation

     61  

ARTICLE IV.    CONDITIONS PRECEDENT

     61  

Section 4.1.        Initial Credit Extension

     61  

Section 4.2.        Each Credit Extension

     63  

Section 4.3.        Each Increase or Extension of the Commitments

     64  

ARTICLE V.    REPRESENTATIONS AND WARRANTIES

     64  

Section 5.1.        Existence and Standing

     64  

Section 5.2.        Authorization and Validity; Enforceability

     64  

Section 5.3.        No Conflict

     65  

Section 5.4.        Government Consents

     65  

Section 5.5.        Compliance with Laws

     65  

Section 5.6.        Financial Statements

     65  

Section 5.7.        Material Adverse Change

     66  

Section 5.8.        OFAC

     66  

Section 5.9.        Litigation

     66  

Section 5.10.      Subsidiaries

     67  

Section 5.11.      Margin Stock

     67  

Section 5.12.      ERISA

     67  

Section 5.13.      Investment Company Act

     67  

Section 5.14.      Accuracy of Information

     67  

Section 5.15.      Taxes

     68  

Section 5.16.      No Violation

     68  

Section 5.17.      EEA Financial Institution

     68  

ARTICLE VI.    AFFIRMATIVE COVENANTS

     68  

Section 6.1.        Reporting

     68  

Section 6.2.        Use of Proceeds and Facility LCs

     70  

Section 6.3.        Notice of Default

     70  

Section 6.4.        Maintenance of Existence

     71  

Section 6.5.        Taxes

     71  

Section 6.6.        Insurance

     71  

Section 6.7.        Compliance with Laws

     71  

Section 6.8.        Maintenance of Properties

     71  

Section 6.9.        Inspection; Keeping of Books and Records

     71  

Section 6.10.      Excluded Subsidiaries

     72  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII.    NEGATIVE COVENANTS

     72  

Section 7.1.        Fundamental Changes

     72  

Section 7.2.        Asset Sales

     73  

Section 7.3.        Indebtedness

     73  

Section 7.4.        Liens

     74  

Section 7.5.        Affiliate Transactions

     76  

Section 7.6.        Nature of Business

     77  

Section 7.7.        Restrictive Agreements

     77  

Section 7.8.        Limitation on Amending Certain Documents

     78  

Section 7.9.        Consolidated Leverage Ratio

     78  

ARTICLE VIII.    EVENTS OF DEFAULT, ACCELERATION AND REMEDIES

     79  

Section 8.1.        Events of Default

     79  

Section 8.2.        Acceleration/Remedies

     81  

Section 8.3.        Preservation of Rights

     82  

ARTICLE IX.    GENERAL PROVISIONS

     83  

Section 9.1.        Amendments

     83  

Section 9.2.        Survival of Representations

     84  

Section 9.3.        Governmental Regulation

     84  

Section 9.4.        Headings

     85  

Section 9.5.        Entire Agreement

     85  

Section 9.6.        Several Obligations; Benefits of this Agreement

     85  

Section 9.7.        Expenses; Indemnification

     85  

Section 9.8.        Numbers of Documents

     86  

Section 9.9.        Accounting

     86  

Section 9.10.      Severability of Provisions

     86  

Section 9.11.      Nonliability; Waiver of Consequential Damages

     87  

Section 9.12.      Confidentiality

     87  

Section 9.13.      Lender Representations

     89  

Section 9.14.      Nonreliance

     91  

Section 9.15.      Disclosure

     91  

Section 9.16.      USA Patriot Act

     91  

Section 9.17.      Excluded Subsidiaries

     91  

Section 9.18.      Counterparts

     91  

Section 9.19.      Removal of Lender

     91  

Section 9.20.      Notices

     92  

Section 9.21.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     93  

ARTICLE X.    THE AGENT

     93  

Section 10.1.      Appointment and Authority

     93  

Section 10.2.      Rights as a Lender

     94  

 

-iii-



--------------------------------------------------------------------------------

Section 10.3.      Exculpatory Provisions

     94  

Section 10.4.      Reliance by the Agent

     95  

Section 10.5.      Delegation of Duties

     95  

Section 10.6.      Resignation of Agent

     95  

Section 10.7.      Non-Reliance on Agent and Other Lenders

     97  

Section 10.8.      No Other Duties, etc

     97  

Section 10.9.      Agent, Arrangers and Co-Documentation Agent Fees

     97  

Section 10.10.    Reimbursement and Indemnification

     97  

Section 10.11.    Agent May File Proofs of Claim

     98  

Section 10.12.    Trust Indenture Act

     99  

ARTICLE XI.    SETOFF; RATABLE PAYMENTS

     99  

Section 11.1.      Setoff

     99  

Section 11.2.      Ratable Payments

     99  

ARTICLE XII.    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     100  

Section 12.1.      Successors and Assigns

     100  

Section 12.2.      Participations

     101  

Section 12.3.      Assignments

     102  

Section 12.4.      Dissemination of Information

     104  

Section 12.5.      No Liability of General Partner

     104  

ARTICLE XIII.    CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     105  

Section 13.1.      CHOICE OF LAW

     105  

Section 13.2.      CONSENT TO JURISDICTION

     105  

Section 13.3.      WAIVER OF JURY TRIAL

     105

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

Pricing Schedule

 

Schedule 1.1   -        Existing Letters of Credit Schedule 5.7  
-        Material Adverse Change Schedule 5.9   -        Litigation
Schedule 5.10   -        Subsidiaries Schedule 7.3   -        Indebtedness
Schedule 7.4   -        Liens Schedule 7.5   -        Affiliate Transactions
EXHIBITS Exhibit A   -        Form of Assignment and Assumption Agreement
Exhibit B   -        Form of Commitment Increase Agreement Exhibit C-1  
-        Form of LC Application for Citibank, N.A. Exhibit C-2   -        Form
of LC Application for Bank of America, N.A. Exhibit C-3   -        Form of LC
Application for Royal Bank of Canada Exhibit C-4   -        Form of LC
Application for MUFG Bank, Ltd. Exhibit C-5   -        Form of LC Application
for Wells Fargo Bank, National Association Exhibit D   -        Form of
Promissory Note Exhibit E-1   -        Form of U.S. Tax Compliance Certificate
(Lender; Not Partnership) Exhibit E-2   -        Form of U.S. Tax Compliance
Certificate (Participant; Not Partnership) Exhibit E-3   -        Form of U.S.
Tax Compliance Certificate (Participant; Partnership) Exhibit E-4  
-        Form of U.S. Tax Compliance Certificate (Lender; Partnership) Exhibit F
  -        Form of Compliance Certificate Exhibit G   -        Form of Borrowing
Notice Exhibit H   -        Form of Conversion/Continuation Notice

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of
April 6, 2018, is among Enable Midstream Partners, LP (formerly known as
CenterPoint Energy Field Services LP), a Delaware limited partnership, together
with its successors, (the “Borrower”), the lenders from time to time party
hereto (the “Lenders”), the LC Issuers (as defined below) from time to time
party hereto, Citibank, N.A., a national banking association, as Agent (as
defined below), Bank of America, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents (as defined below), and Royal Bank of
Canada and MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), as Co-Documentation Agents (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, the lenders party thereto, and Citibank, N.A., as
administrative agent, entered into that certain Amended and Restated Revolving
Credit Agreement dated as of June 18, 2015 (the “Existing Credit Agreement”),
pursuant to which the lenders party thereto (the “Existing Lenders”) have made
available to the Borrower a revolving credit facility, including a letter of
credit subfacility, pursuant to the terms and conditions set forth in the
Existing Credit Agreement.

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in order to, among other things, extend the maturity date
and make certain other amendments and modifications to the Existing Credit
Agreement.

WHEREAS, the parties hereto are willing to amend and restate the Existing Credit
Agreement, and to continue to make revolving credit and letter of credit
facilities available to the Borrower, on the terms and conditions of this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1.    Certain Defined Terms. As used in this Agreement:

“Accounting Changes” means changes in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission and shall include the adoption or implementation of International
Financial Reporting Standards or changes in lease accounting. In the event that
any “Accounting Change” shall occur and such change would otherwise result in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then unless and until the Borrower, the Agent and the
Required Lenders mutually agree to adjustments to the terms hereof to reflect
any such Accounting Change, all financial covenants (including such covenants
contained in Section 7.9), standards and terms in this Agreement shall continue
to be calculated or construed as if such Accounting Changes had not occurred.



--------------------------------------------------------------------------------

“Acquisition Period” means a period commencing with the date on which payment of
the purchase price for a Specified Acquisition is made and ending on the earlier
of (a) the last day of the second full fiscal quarter following the fiscal
quarter in which such payment is made, and (b) the date on which the Borrower
notifies the Agent that it desires to end the Acquisition Period for such
Specified Acquisition; provided, that, (i) once any Acquisition Period is in
effect, the next Acquisition Period may not commence until the termination of
such Acquisition Period then in effect and (ii) after giving effect to the
termination of such Acquisition Period in effect (and before giving effect to
any subsequent Acquisition Period), the Borrower must be in compliance with
Section 7.9 and no Default or Event of Default shall have occurred and be
continuing.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.

“Advance” means a borrowing consisting of Loans of the same Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
the same Interest Period is in effect. The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise; provided that no Person shall be deemed to be
an Affiliate of the Borrower or any of its Subsidiaries solely as a result of
such Person being an Affiliate of ArcLight Capital Partners, LLC or any of its
Affiliates.

“Agent” means Citibank in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as it may be increased or reduced from time to time pursuant to the
terms hereof. The initial Aggregate Commitment on the Closing Date is One
Billion Seven Hundred and Fifty Million and 00/100 Dollars ($1,750,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders at such time.

“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as amended, restated, supplemented or otherwise modified from time to time.

“Agreement Accounting Principles” means GAAP applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.6, as
may be modified in connection with (x) any Accounting Changes and (y) the
definition of “Capitalized Lease” set

 

-2-



--------------------------------------------------------------------------------

forth herein; provided that, together with any calculation or other information
provided by the Borrower or any Subsidiary pursuant to any Loan Document, that
uses or is calculated on the basis of Agreement Accounting Principles, at a time
(or as of a date) when Agreement Accounting Principles differ from GAAP, the
Borrower shall provide a written reconciliation detailing such differences and
providing the basis for such calculation or such other information, as
applicable, in form and substance reasonably acceptable to the Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate, respectively.

“Anti-Corruption Laws” means all laws, rules and regulations of the United
States, the United Nations, the United Kingdom, the European Union or any other
Governmental Authority from time to time concerning or relating to bribery,
money laundering, or corruption, including, without limitation, the UK Bribery
Act and the FCPA.

“Applicable Fee Rate” means, at any time, with respect to the Commitment Fee,
the percentage rate per annum which is applicable at such time to the Commitment
Fee as set forth in the Ratings-Based Pricing Grid on the Pricing Schedule.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Ratings-Based Pricing Grid set forth
in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of CGMI, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), RBC Capital Markets, MUFG Bank, Ltd. and Wells Fargo Securities,
LLC, and each of their respective successors, each in its capacity as a Joint
Lead Arranger and Joint Bookrunner.

“Assignment and Assumption Agreement” means an assignment agreement in the form
of Exhibit A or in such other form as may be agreed to by the Agent and the
other parties thereto.

 

-3-



--------------------------------------------------------------------------------

“Authorized Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, an assistant treasurer, chief accounting officer
or the controller of the General Partner (or, if at such time the Borrower has
any such officers, of the Borrower) and, other than with respect to determining
whether such Person has knowledge of any event for purposes hereof, such other
representatives of the Borrower as may be designated by any one of the foregoing
Persons with the consent of the Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., and its successors.

“Base Rate” means, for any day, a rate per annum equal to (a) the Alternate Base
Rate for such day plus (b) the Applicable Margin.

“Base Rate Advance” means an Advance which bears interest at a rate determined
by reference to the Base Rate.

“Base Rate Loan” means a Loan which bears interest at a rate determined by
reference to the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of Section 3(42)
of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or for
purposes of determining the interest rate for any Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate, any day that is
a Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

 

-4-



--------------------------------------------------------------------------------

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person similar rights with respect to the issuing Person.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles; provided, however, that for
purposes of this Agreement, unless and/or until (and then only on such terms as
shall be) otherwise agreed to by the Required Lenders and the Borrower, no
effect shall be given to any change in accounting principles requiring any past,
current or future lease structured on terms which prior to such change in
accounting principles was or would have been characterized on the books and
records of the Borrower and/or its Subsidiaries as an operating lease to be
recharacterized or characterized as a Capitalized Lease.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Collateral Account” means a deposit account in which the Agent has a valid
and perfected first priority security interest pursuant to documentation in form
and substance reasonably satisfactory to the Agent, established or utilized for
the purpose of holding Cash Collateral of the Borrower.

“Cash Collateralize” means to pledge in favor of, and deposit with or deliver
to, the Agent (in the case of the Borrower, to the Cash Collateral Account), for
the benefit of one or more of the LC Issuers or Lenders, as collateral for LC
Obligations or obligations of the Lenders to fund participations in respect of
LC Obligations, cash or deposit account balances or, if the Agent and the
applicable LC Issuer shall agree, in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the applicable LC Issuer. “Cash Collateral”, in
such context, shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“CenterPoint Energy” means CenterPoint Energy, Inc., a Texas corporation.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means the occurrence of one or more of the following events:

(a)    OGE and CenterPoint Energy cease to collectively own, directly or
indirectly, at least 50% of the outstanding Voting Stock of the General Partner
in the aggregate,

(b)    the General Partner shall cease to be the general partner of the
Borrower,

 

-5-



--------------------------------------------------------------------------------

(c)    the acquisition by any Person or “group” (within the meaning of Rule
13d-5 of the Exchange Act) (other than OGE, CenterPoint Energy, or any of their
respective Affiliates) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act), directly or indirectly, of Voting Stock (or other Capital
Stock convertible into such Voting Stock) representing greater than 50% of the
combined voting power of all Voting Stock of the General Partner in the
aggregate, or

(d)    during any period of twelve consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the General
Partner cease to be individuals who are Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or any
applicable foreign regulatory authority, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued and shall be referred to herein as a “Specified
Change”.

“Citibank” means Citibank, N.A. and its successors.

“Closing Date” means April 6, 2018.

“Closing Date SEC Reports” means, collectively, (i) the Annual Report on Form
10-K of the Borrower for the fiscal year ended December 31, 2017 and (ii) any
Current Reports on Form 8-K and Quarterly Reports on Form 10-Q filed by the
Borrower after the Annual Report on Form 10-K of the Borrower for the fiscal
year ended December 31, 2017, but, in each case, prior to the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Co-Documentation Agent” means each of MUFG and RBC, each in its capacity as
Co-Documentation Agent hereunder.

“Co-Syndication Agent” means each of Bank of America and Wells Fargo, each in
its capacity as Co-Syndication Agent hereunder.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

 

-6-



--------------------------------------------------------------------------------

“Collateral Shortfall Amount” is defined in Section 8.2(a).

“Commitment” means, for each Lender, such Lender’s obligation to make Revolving
Loans to, and participate in Swing Line Loans and Facility LCs issued upon the
application of, the Borrower in an aggregate amount not exceeding the amount set
forth on the Commitment Schedule opposite such Lender’s name, as modified from
time to time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.5(a).

“Commitment Increase” is defined in Section 2.22(a).

“Commitment Increase Agreement” means a Commitment Increase Agreement in
substantially the form of Exhibit B attached hereto.

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, without duplication, with respect
to the Borrower and its Consolidated Subsidiaries (a) Consolidated Net Income
for such period plus (b) without duplication, the sum of the following to the
extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) tax expense (including
any federal, state, local and foreign income and similar taxes) of the Borrower
and its Consolidated Subsidiaries for such period, (iii) depreciation,
amortization and depletion expense of the Borrower and its Consolidated
Subsidiaries for such period, (iv) any non-recurring non-cash expenses or losses
of the Borrower and its Consolidated Subsidiaries, including, in any event,
non-cash asset write-downs and unrealized losses in connection with Swap
Agreements, for such period, (v) Transaction Costs incurred by the Borrower and
its Subsidiaries during such period in an aggregate amount (during all such
periods) not to exceed $6,000,000, (vi) any non-recurring cash losses during
such period, and (vii) non-cash equity-based compensation expenses (as
calculated in accordance with Agreement Accounting Principles), minus (c) the
sum of the following (i) any non-recurring non-cash gains during such period,
(ii) any non-recurring cash gains during such period and (iii) any unrealized
gains in connection with Swap Agreements for such period, in each case to the
extent included in calculating Consolidated Net Income for such period.
Additionally, for purposes of calculating Consolidated EBITDA for any period, if
during such period the Borrower or any Consolidated Subsidiary acquired (or
sold) any Person (or any interest in any Person) or all or substantially all of
the assets of any Person or a division, line of business or other business unit
of another Person, the Consolidated EBITDA attributable to such assets or an
amount equal to the percentage of ownership of the Borrower or such Consolidated
Subsidiary, as the case may be, in such Person times the Consolidated EBITDA of
such Person for such period determined on a pro forma basis shall be included
(or excluded, as applicable) as Consolidated EBITDA for such period as if such
acquisition (or sale) occurred on the first day of such period. Further, in
connection with any

 

-7-



--------------------------------------------------------------------------------

Qualified Project, Consolidated EBITDA, as used in determining the Consolidated
Leverage Ratio, may be modified so as to include Qualified Material Project
EBITDA Adjustments, as provided in Section 7.9(b). Notwithstanding the
foregoing, it is agreed that Consolidated EBITDA shall not include any Excluded
EBITDA or Consolidated EBITDA attributable to any non-wholly owned entity which
is not a Consolidated Subsidiary, in each case, except to the extent of any cash
distributions actually received by the Borrower or any other Consolidated
Subsidiary (other than any Excluded Subsidiary or non-wholly owned entity which
is not a Consolidated Subsidiary) from any such Excluded Subsidiary or
non-wholly owned entity which is not a Consolidated Subsidiary.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication): (a) all Indebtedness (excluding contingent
obligations in respect of undrawn Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments), including Capitalized Lease
Obligations and Off Balance Sheet Indebtedness, which is or would be classified
as “long-term indebtedness” on the consolidated balance sheet of the Borrower
and its Subsidiaries prepared as of such date in accordance with Agreement
Accounting Principles and any current maturities and other principal amount in
respect of such Indebtedness due within one year but which was classified as
“long-term indebtedness” at the creation thereof, including, but not limited to,
any applicable Consolidated Hedging Exposure; it being understood that
Consolidated Hedging Exposure cannot be negative for the purposes of determining
Consolidated Funded Indebtedness, (b) Indebtedness for borrowed money of the
Borrower and its Subsidiaries outstanding under a revolving credit (including
this Agreement) or similar agreement (excluding contingent obligations in
respect of undrawn Letters of Credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments), notwithstanding the fact that any such
borrowing is made within one year of the expiration of such agreement, (c) all
drawn and owing reimbursement obligations outstanding under Letters of Credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) without duplication, all guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (c) above of Persons other than
the Borrower or any Subsidiary and (e) all Indebtedness of the types referred to
in clauses (a) through (c) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or a joint venture
partner, in each case to the extent such Person is legally liable therefor by
contract, by application of applicable laws, or as a result of such Person’s
ownership interest in or other relationship with such entity, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.
Notwithstanding the foregoing, it is agreed that (i) “Consolidated Funded
Indebtedness” shall not include the obligations of the Borrower or its
Subsidiaries under any Hybrid Equity Securities, Mandatorily Convertible
Securities or Equity Preferred Securities but only to the extent the aggregate
amount of such Hybrid Equity Securities, Mandatorily Convertible Securities and
Equity Preferred Securities are less than or equal to 20% of total consolidated
capitalization of the Borrower and its Subsidiaries, as determined in accordance
with Agreement Accounting Principles (and then only to the extent in excess of
such amount), (ii) for the purpose of determining “Consolidated Funded
Indebtedness,” any particular Indebtedness will be excluded if and to the extent
that the necessary funds for the payment, redemption or satisfaction of that
Indebtedness (including, to the extent applicable, any associated prepayment
penalties, fees or payments and such other amounts required in connection
therewith) have been irrevocably deposited with the proper depositary in trust
and (iii) Consolidated Funded Indebtedness shall not include Non-Recourse
Indebtedness of Excluded Subsidiaries.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Hedging Exposure” means, at any time with respect to all
applicable Swap Agreements to which the Borrower and its Subsidiaries are
counterparties, the aggregate consolidated net exposure of the Borrower and the
Subsidiaries under all such agreements on a marked to market basis in accordance
with Agreement Accounting Principles.

“Consolidated Interest Expense” means, for any period with respect to the
Borrower and its Consolidated Subsidiaries on a consolidated basis, all interest
(including the interest component, if any, of any Capitalized Lease, the
upfront, arranger, agency and commitment fees and the LC fronting fees and other
interest, fees and expenses paid pursuant hereto or in connection herewith
and/or the Existing Credit Agreement) paid or accrued during such period in
accordance with Agreement Accounting Principles.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (i) Consolidated Funded Indebtedness on such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the net income of the
Borrower and its Consolidated Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period, as determined in accordance with
Agreement Accounting Principles.

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

“Consolidated Net Tangible Assets” means, as of any date of determination,
(a) the Consolidated Tangible Assets, minus (b) current liabilities of the
Borrower and its Consolidated Subsidiaries (other than Excluded Subsidiaries)
(excluding (i) any current liabilities that are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed, and (ii) current maturities of
long-term debt), all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries (other than Excluded Subsidiaries) for the most recently completed
fiscal quarter or year, as applicable, prepared in accordance with Agreement
Accounting Principles.

“Consolidated Tangible Assets” means, as of any date of determination, the total
amount of consolidated assets of the Borrower and its Consolidated Subsidiaries
(other than Excluded Subsidiaries) minus: the value (net of any applicable
reserves and accumulated amortization) of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on the consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries (other than Excluded Subsidiaries) for the most
recently completed fiscal quarter or year, as applicable, prepared in accordance
with Agreement Accounting Principles.

 

-9-



--------------------------------------------------------------------------------

“Continuing Director” means, with respect to any period, and with respect to any
Person, (a) any individual who was a member of the board of directors or other
equivalent governing body (a “director”) of such Person on the first day of such
period and (b) each other director if such director’s nomination or appointment
as a director is recommended or otherwise approved by (x) a majority of the then
Continuing Directors or (y) OGE or CenterPoint Energy, directly or indirectly.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
or Modification date for a Facility LC.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Default Rate” means, with respect to any overdue amount owed hereunder, a rate
per annum equal to (a) in the case of overdue principal with respect to any
Loan, the sum of the interest rate in effect at such time with respect to such
Loan under Section 2.15, plus 2%; provided that in the case of overdue principal
with respect to any Eurodollar Rate Loan, after the end of the Interest Period
with respect to such Loan, the Default Rate shall equal the rate set forth in
clause (b) below and (b) in the case of overdue interest with respect to any
Loan, fees or other amounts payable hereunder, the sum of the interest rate per
annum in effect at such time with respect to Base Rate Loans, plus 2%.

“Defaulting Lender” means, subject to Section 2.24(b), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, any LC Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid

 

-10-



--------------------------------------------------------------------------------

by it hereunder (including in respect of its participation in Facility LCs or
Swing Line Loans) within two Business Days of the date when due, (b) any Lender
that has notified the Borrower, the Agent or any LC Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) any Lender that has failed, within three
(3) Business Days after written request by the Agent or the Borrower, to confirm
in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Borrower), (d) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company, or (e) any Lender that itself or whose
Parent Company becomes the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.24(b)) upon
delivery of written notice from the Agent of such determination to the Borrower,
each LC Issuer, the Swing Line Lender and each Lender.

“Designated Rating” is defined on the Pricing Schedule.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

-11-



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.3(e) and 12.3(f) (subject to such consents, if any,
as may be required under Section 12.3(b)).

“Environmental Laws” means any and all Applicable Laws relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equity Preferred Securities” means any securities, however denominated,
(a) issued by the Borrower or any Consolidated Subsidiary of the Borrower,
(b) that are not, or the underlying securities, if any, of which are not,
subject to mandatory redemption or maturity prior to 91 days after the latest
Scheduled Revolving Credit Maturity Date, and (c) the terms of which permit the
deferral of interest or distributions thereon to a date occurring after the 91st
day after the latest Scheduled Revolving Credit Maturity Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations issued thereunder.

“ERISA Event” means (a) any Reportable Event; (b) the incurrence by the Borrower
or any member of the Controlled Group of any liability under Title IV of ERISA
with respect to the termination of any Plan; (c) the receipt by the Borrower or
any member of the Controlled Group from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan; (d) the Borrower or any member of the Controlled Group
incurring any liability under Title IV of ERISA with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (e) the receipt by
the Borrower or any member of the Controlled Group of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent within the meaning of Section 4245 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Advance” means an Advance (other than a Base Rate Advance as to
which the interest rate is determined by reference to the Eurodollar Rate) which
bears interest at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Loan” means a Loan (other than a Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate) which bears
interest at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Advance, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which rate is
approved by the Agent, determined by reference to the ICE Benchmark
Administration (“ICE”) (or the successor thereto), as

 

-12-



--------------------------------------------------------------------------------

published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the Agent
from time to time and that has been nominated by ICE or its successor as an
authorized information vendor for the purpose of displaying such rates) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (the “Published LIBO Rate”), for deposits
in Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period (but if such rate is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement). If any such
rate is not available at such time for any reason, then the Published LIBO Rate
for such Interest Period shall be (x) a comparable successor or alternative
interbank rate for deposits in Dollars that is, at such time, broadly accepted
by the syndicated loan market in the United States in lieu of the Published LIBO
Rate and is reasonably acceptable to the Borrower and the Administrative Agent
or (y) solely if no such broadly accepted comparable successor interbank rate
exists at such time, a successor or alternative index rate as the Agent and the
Borrower may determine with the consent of the Required Lenders; provided that
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. If at any time the Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in the immediately preceding sentence have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth the immediately preceding sentence have not arisen but
the supervisor for the administrator of ICE or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which ICE shall no longer be used for determining interest rates for
loans, then the Agent and the Borrower shall endeavor to establish an alternate
rate of interest that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. If a
comparable or successor rate is approved by the Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the Agent.
Until an alternate rate of interest shall be determined in accordance with this
definition as needed from time to time as set forth in this definition, (x) any
Conversion/Continuation Notice that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurodollar Advance shall be ineffective and
(y) if any Borrowing Notice requests a Eurodollar Advance, such Advance shall be
made as an Base Rate Advance.

“Event of Default” is defined in Section 8.1.

“Excess” is defined in Section 2.7(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

-13-



--------------------------------------------------------------------------------

“Excluded EBITDA” means any portion of Consolidated EBITDA attributable to an
Excluded Subsidiary.

“Excluded Subsidiary” means any Subsidiary of the Borrower that is designated by
the Borrower as an “Excluded Subsidiary” in accordance with Section 9.17 as long
as (a) such Excluded Subsidiary has no Indebtedness that is recourse to the
Borrower or any Non-Excluded Subsidiary and (b) any Indebtedness for borrowed
money incurred by such Excluded Subsidiary is used solely to acquire, construct,
develop or operate assets and related businesses; provided that the aggregate
amount of assets owned by all Excluded Subsidiaries cannot exceed 15% of the
total consolidated assets of the Borrower and its Consolidated Subsidiaries, as
determined by the most recent balance sheet delivered by the Borrower pursuant
to Section 6.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Installation
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or becomes a party to this Agreement (other
than pursuant to an assignment request by the Borrower under Section 2.19) or
(ii) such Lender changes its applicable Lending Installation, except in each
case to the extent that, pursuant to Section 3.5, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
applicable Lending Installation, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.5(g) and (d) any withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning assigned thereto in the recitals
hereto.

“Existing Lenders” has the meaning assigned thereto in the recitals hereto.

“Extending Lender” is defined in Section 2.21.

“Extension Request” is defined in Section 2.21.

“Facility LC” is defined in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any law, regulation, or official practice adopted pursuant to any such
intergovernmental agreement.

 

-14-



--------------------------------------------------------------------------------

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent (but if such
rate is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement).

“Fee Letters” means (a) the letter dated March 12, 2018, addressed to the
Borrower from CGMI and Citibank and accepted and agreed to by the Borrower on
March 12, 2018, and (b) the letter dated March 12, 2018, addressed to the
Borrower from Wells Fargo Securities, LLC, Wells Fargo, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, RBC Capital Markets, RBC, and MUFG
and accepted and agreed to by the Borrower on March 12, 2018.

“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer, an assistant treasurer or the controller of the General Partner (or,
if at such time the Borrower has any such officers, of the Borrower).

“Fitch” means Fitch Ratings and any successor thereto.

“Foreign Lender” means a Lender which is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender or in
connection with the expiration of a Terminating Lender’s Commitment, (a) with
respect to any LC Issuer, such Defaulting Lender’s or such Terminating Lender’s
Pro Rata Share of the outstanding LC Obligations with respect to Facility LCs
issued by such LC Issuer other than LC Obligations as to which such Defaulting
Lender’s or such Terminating Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
or such Terminating Lender’s Pro Rata Share of outstanding Swing Line Loans made
by the Swing Line Lender other than Swing Line Loans as to which such Defaulting
Lender’s or such Terminating Lender’s participation obligation has been
reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect from time to
time.

“General Partner” means Enable GP, LLC, a Delaware limited liability company,
and its successors.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

-15-



--------------------------------------------------------------------------------

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (a) are
classified as possessing a minimum of “minimal equity content” by S&P, Basket B
equity credit by Moody’s, and 25% equity credit by Fitch and (b) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the date that is 91 days after the latest Scheduled Revolving
Credit Maturity Date.

“Increase Date” is defined in Section 2.22(a).

“Increasing Lender” is defined in Section 2.22(a).

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable and trade payables incurred in the ordinary
course of business), (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired, (d) all Capitalized Lease Obligations in accordance with Agreement
Accounting Principles, (e) all reimbursement obligations, contingent or
otherwise, outstanding under Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (f) unless otherwise cash
collateralized, Consolidated Hedging Exposure, (g) indebtedness of the type
described in clauses (a) through (f) above secured by any Lien on property or
assets of such Person, whether or not assumed (but in any event if such
indebtedness is not assumed or guaranteed, the amount constituting Indebtedness
under this clause shall not exceed the fair market value of the property or
asset subject to such security interest), (h) all direct guarantees of
Indebtedness referred to in clauses (a) through (f) above of another Person,
(i) all mandatory obligations to redeem or repurchase Capital Stock (other than
Hybrid Equity Securities, Mandatorily Convertible Securities and Equity
Preferred Securities) prior to one year after the latest Scheduled Revolving
Credit Maturity Date and (j) all Off Balance Sheet Indebtedness of such Person.
For the purpose of determining “Indebtedness,” any particular Indebtedness will
be excluded if and to the extent that the necessary funds for the payment,
redemption or satisfaction of that Indebtedness (including, to the extent
applicable, any associated prepayment penalties, fees or payments and such other
amounts required in connection therewith) have been irrevocably deposited with
the proper depositary in trust.

“Indemnified Costs” is defined in Section 10.10.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” is defined in Section 9.7(b).

“Information” is defined in Section 5.14.

 

-16-



--------------------------------------------------------------------------------

“Initial Financial Statements” means the audited financial statements of the
Borrower as of December 31, 2017 for the fiscal year ending on such date.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or twelve months if requested by the Borrower and
agreed to by each of the Lenders), commencing on a Business Day selected by the
Borrower pursuant to this Agreement and ending on (but excluding) the day which
corresponds numerically to such date in the calendar month that is one, two,
three or six months (or such other period as shall be agreed upon by all of the
Lenders) thereafter; provided that (a) if there is no such numerically
corresponding day in such first, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such first, second, third or sixth succeeding month or such other succeeding
period and (b) no Interest Period shall extend beyond the earliest Scheduled
Revolving Credit Maturity Date. If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided, that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

“LC Application” means (a) with respect to Citibank, Bank of America, RBC, MUFG,
and Wells Fargo, an application, substantially in the form attached hereto as
Exhibit C-1, Exhibit C-2, Exhibit C-3, Exhibit C-4, or Exhibit C-5,
respectively, and (b) with respect to each other LC Issuer, an application
relating to the Facility LCs issued by such LC Issuer, which such application is
in form and substance reasonably satisfactory to such LC Issuer and the
Borrower.

“LC Commitment” means the lesser of (a) $500,000,000 and (b) the Aggregate
Commitment.

“LC Fee” is defined in Section 2.20(e).

“LC Issuer Sublimit” means, (a) with respect to each LC Issuer, the amount set
forth opposite such LC Issuer’s name below:

 

LC Issuer

  

LC Issuer Sublimit

Citibank, N.A.

   $100,000,000

Bank of America

   $100,000,000

MUFG

   $100,000,000

RBC

   $100,000,000

Wells Fargo

   $100,000,000

or (b) in the case of any other LC Issuer, such amount as may be agreed among
such LC Issuer, the Borrower and the Agent.

“LC Issuers” means (a) Citibank, Bank of America, MUFG, RBC and Wells Fargo,
each in their separate capacity as an issuer of Facility LCs pursuant to
Section 2.20 with respect to each Facility LC issued or deemed issued by
Citibank, Bank of America, MUFG, RBC or Wells Fargo, upon the Borrower’s
request, (b) JPMorgan Chase Bank, N.A. solely in its capacity as the issuer of
the letter of credit described on Schedule 1.1, in accordance with
Section 2.20(a), and (c) each other financial institution designated by the
Borrower and reasonably acceptable to the Agent that agrees to issue a Facility
LC pursuant to Section 2.20 in its sole discretion upon the Borrower’s request.

 

-17-



--------------------------------------------------------------------------------

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn face amount of all Facility LCs outstanding at such time plus
(b) the aggregate unpaid amount at such time of all Reimbursement Obligations.

“LC Participation Fee” is defined in Section 2.20(e)

“LC Payment Date” is defined in Section 2.20(f).

“Lenders” has the meaning assigned thereto in the introductory paragraph hereto.
Unless otherwise specified, the term “Lenders” includes the LC Issuers and the
Swing Line Lender.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or otherwise selected by such Lender or the
Agent pursuant to Section 2.17.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, each loan made by such Lender pursuant
to Article II (or any conversion or continuation thereof), including a Revolving
Loan and a Swing Line Loan.

“Loan Documents” means this Agreement, the LC Applications, the Notes, the Fee
Letters and all other documents, instruments, notes and agreements executed and
delivered by the Borrower in connection therewith or contemplated thereby which
the Agent and the Borrower designate in writing as a “Loan Document”.

“Mandatorily Convertible Securities” means mandatorily convertible equity-linked
securities issued by the Borrower or any Subsidiary, so long as the terms of
such securities require no repayments or prepayments of principal and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the latest Scheduled Revolving Credit Maturity Date.

 

-18-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations under the Loan Documents, or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Agent or the Lenders
thereunder.

“Material Indebtedness” means Indebtedness of the Borrower and/or its Material
Subsidiaries (other than (i) Indebtedness among the Borrower and/or its
Subsidiaries and (ii) Non-Recourse Indebtedness) in an outstanding principal
amount of $100,000,000 or more in the aggregate (or the equivalent thereof in
any currency other than U.S. dollars).

“Material Subsidiary” means (a) for the purposes of determining what constitutes
an “Event of Default” under Sections 8.1(e), (f), (g), (h), (i), (k) and (l) a
Subsidiary of the Borrower (other than an Excluded Subsidiary) whose total
assets, as of any date of determination, as determined in accordance with
Agreement Accounting Principles, represent at least 10% of the total assets of
the Borrower and its Subsidiaries, as of such date of determination, on a
consolidated basis as determined in accordance with Agreement Accounting
Principles, and (b) for all other purposes a “Material Subsidiary” shall be a
Subsidiary of the Borrower whose total assets, as determined in accordance with
Agreement Accounting Principles, represent at least 10% of the total assets of
the Borrower and its Consolidated Subsidiaries on a consolidated basis, as
determined in accordance with Agreement Accounting Principles for the Borrower’s
most recently completed fiscal year and identified in the certificate most
recently delivered pursuant to Section 6.1(d).

“Modify” and “Modification” are defined in Section 2.20(a), but, for purposes of
Article IV hereof, such term shall not include the decrease or termination of a
Facility LC.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MUFG” means MUFG Bank, Ltd. and its successors.

“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions or has been obligated to make contributions during the last six
years.

“New Lenders” is defined in Section 2.22(a).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

-19-



--------------------------------------------------------------------------------

“Non-Extending Lender” is defined in Section 2.21.

“Non-Excluded Subsidiary” means any Subsidiary that is not an Excluded
Subsidiary.

“Non-Recourse Indebtedness” means (i) Indebtedness of any Excluded Subsidiary as
to which (a) neither the Borrower nor any Non-Excluded Subsidiary provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) neither the Borrower nor any
Non-Excluded Subsidiary is directly or indirectly liable as a guarantor or
otherwise, (c) neither the Borrower nor any Non-Excluded Subsidiary is the
lender or other type of creditor, or (d) the relevant legal documents do not
provide that the lenders or other type of creditors with respect thereto will
have any recourse to the stock or assets of the Borrower or any Non-Excluded
Subsidiary and (ii) a Permitted Receivables Financing.

“Note” is defined in Section 2.13(d).

“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities and obligations owing by the Borrower to the Agent, any Lender, any
LC Issuer, the Swing Line Lender, any Arranger, any affiliate of the Agent, any
Lender, any LC Issuer, the Swing Line Lender, any Arranger, or any Indemnitee
under the provisions of Section 9.7 or any other provisions of the Loan
Documents, in each case of any kind or nature, arising under this Agreement or
any other Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes all principal, interest (including interest accruing
after the filing of any bankruptcy or similar petition), charges, indemnities,
expenses, fees, attorneys’ fees and disbursements, and any other sum chargeable
to the Borrower or any of its Subsidiaries under this Agreement or any other
Loan Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off Balance Sheet Indebtedness” means, with respect to any Person, (a) any
repurchase obligation or repurchase liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability of such
Person under any sale and leaseback transactions that do not create a liability
on the balance sheet of such Person, (c) any obligations under Synthetic Leases
or (d) any obligation arising with respect to any other transaction which is the
functional equivalent of borrowing but which does not constitute a liability on
the balance sheet of such Person. As used herein, “Synthetic Lease” means a
lease transaction under which the parties intend that (i) the lease will be
treated as an “operating lease” by the lessee pursuant to Statement of Financial
Accounting Standards No. 13, as amended and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property.

“OGE” means OGE Energy Corp., an Oklahoma corporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing

 

-20-



--------------------------------------------------------------------------------

such Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (b) an amount equal to its ratable obligation to purchase
participations in the LC Obligations and Swing Line Loans at such time.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(d).

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of November 14, 2017, as modified
from time to time.

“Payment Date” means the last day of each March, June, September and December
and the Revolving Credit Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Receivables Financing” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations under
which are non-recourse to the Borrower and its Non-Excluded Subsidiaries (other
than through recourse for breaches of representations and warranties made by the
Borrower or any of the Non-Excluded Subsidiaries and such indemnities and/or
credit recourse as are consistent with a true sale or absolute transfer
characterization under current legal and accounting standards (it being assumed
that such standards are met by delivery of a legal opinion to such effect)), in
connection with which the Borrower or any Affiliate of the Borrower may sell,
convey or otherwise transfer, or grant a Lien on, accounts, payments,
receivables, accounts receivable, rights to future credits, reimbursements,
lease payments or other payments or residuals or similar rights to payment and
in each case any related assets (collectively, “Receivables Facility Assets”) to
a Person that is not the Borrower or a Non-Excluded Subsidiary (including a
Receivables Entity); provided that the aggregate principal or similar amount of
all Permitted Receivables Financings shall not exceed at any one time
outstanding 5% of Consolidated Tangible Assets.

 

-21-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Property” of a Person means any and all right, title and interest of such
Person in or to property, whether real, personal, tangible, intangible, or
mixed.

“Pro Rata Share” means, with respect to a Lender, (a) a fraction, the numerator
of which is such Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) and the
denominator of which is the Aggregate Commitment at such time, or (b) if the
Aggregate Commitment has been terminated, a fraction, the numerator of which is
such Lender’s Outstanding Credit Exposure at such time and the denominator of
which is the Aggregate Outstanding Credit Exposure at such time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchaser” is defined in Section 12.3(a).

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Consolidated Subsidiaries, the aggregate actual or
budgeted capital cost of which (in each case, including capital costs expended
by the Borrower or any such Consolidated Subsidiaries prior to the acquisition
or construction of such project) exceeds $15,000,000.

“Qualified Project EBITDA Adjustments” means, with respect to each Qualified
Project:

(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be determined by the Borrower and approved by the Agent
(such approval not to be unreasonably withheld or delayed) as the projected
Consolidated EBITDA of the Borrower and its Consolidated Subsidiaries
attributable to such Qualified Project for the first 12-month period following
the scheduled Commercial Operation Date of such Qualified Project (such amount
to be determined based on customer contracts relating to such Qualified Project,
the creditworthiness of the other

 

-22-



--------------------------------------------------------------------------------

parties to such contracts, and projected revenues from such contracts, capital
costs and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other reasonable factors
deemed appropriate by the Agent), which may, at the Borrower’s option, be added
to actual Consolidated EBITDA for the Borrower and its Consolidated Subsidiaries
for the fiscal quarter in which construction of such Qualified Project commences
and for each fiscal quarter thereafter until the Commercial Operation Date of
such Qualified Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of the Borrower
and its Consolidated Subsidiaries attributable to such Qualified Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75% and (v) longer than 365 days, 100%; and

(b)    thereafter, actual Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project for each full
fiscal quarter after the Commercial Operation Date, plus the amount approved by
the Agent pursuant to clause (a) above as the projected Consolidated EBITDA of
Borrower and its Consolidated Subsidiaries attributable to such Qualified
Project for the fiscal quarters constituting the balance of the four full fiscal
quarter period following such Commercial Operation Date; provided that in the
event the actual Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries attributable to such Qualified Project for any full fiscal quarter
after the Commercial Operation Date shall materially differ from the projected
Consolidated EBITDA approved by the Agent pursuant to clause (a) above for such
fiscal quarter, the projected Consolidated EBITDA of Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project for any
remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Agent (such approval not to be unreasonably withheld or
delayed), which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Borrower and its Consolidated Subsidiaries for such fiscal
quarters.

Notwithstanding the foregoing:

(A)    no such additions shall be allowed with respect to any Qualified Project
unless:

(1)    not later than 30 days prior to the delivery of any certificate required
by the terms and provisions of Section 6.1(c) to the extent Qualified Project
EBITDA Adjustments are requested be made to Consolidated EBITDA in determining
compliance with Section 7.9, the Borrower shall have delivered to the Agent
(i) written pro forma projections of Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project and (ii) a
certificate of the Borrower certifying that all written information provided to
the Agent for purposes of approving such pro forma projections (including
information relating to customer

 

-23-



--------------------------------------------------------------------------------

contracts relating to such Qualified Project, the creditworthiness of the other
parties to such contracts, and projected revenues from such contracts, capital
costs and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions) was prepared in good faith
based upon assumptions that were reasonable at the time they were made; and

(2)    prior to the date such certificate is required to be delivered, the Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Agent may reasonably request, all in form and substance satisfactory to the
Agent; and

(B)    the aggregate amount of all Qualified Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Borrower and its Consolidated Subsidiaries for such period (which total
actual Consolidated EBITDA shall be determined without including any Qualified
Project EBITDA Adjustments).

“Rating Agency” is defined on the Pricing Schedule.

“Recipient” means (a) the Agent, (b) any Lender, (c) any LC Issuer, and (d) the
Swing Line Lender, as applicable.

“Receivables Entity” means any Excluded Subsidiary formed or utilized for the
special purpose of (a) effecting a Permitted Receivables Financing and
(b) engaging in activities reasonably related or incidental thereto.

“Receivables Facility Assets” is defined in the definition of “Permitted
Receivables Financing”.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock (as defined therein) applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

“Reimbursed Party” is defined in Section 9.7(a).

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse each LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, agents,
managers, administrators, trustees, and advisors of such Person and of such
Person’s Affiliates.

 

-24-



--------------------------------------------------------------------------------

“Remaining Lender” is defined in Section 2.20(n).

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event; provided that
a failure to meet the minimum funding standard of Section 412 or 430 of the Code
and of Section 302 of ERISA shall be a Reportable Event regardless of the
issuance of any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

“Required Lenders” means Lenders in the aggregate having Commitments of greater
than fifty percent (50%) of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, Lenders in the aggregate holding greater than
fifty percent (50%) of the Aggregate Outstanding Credit Exposure subject to
Section 9.1(b).

“Restricted Payments” means, with respect to any Person, (a) any dividend or
other distribution, direct or indirect, on account of any shares (or equivalent)
of any class of Capital Stock of such Person, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Capital Stock of any such Person, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of such Person, now or hereafter outstanding, and (d) the payment by such
Person of any management, advisory or consulting fee to any other Person who is
directly or indirectly a significant partner, shareholder, owner or executive
officer of such Person; provided that this clause (d) shall not include the
payment, in the ordinary course, of any brokers, finders or similar fees as
determined appropriate by their respective governing bodies in their reasonable
discretion.

“Revolving Credit Maturity Date” means the earlier of (a) as to each Lender, the
Scheduled Revolving Credit Maturity Date of such Lender and (b) the date of
termination in whole of the Aggregate Commitment pursuant to Section 2.5(b) or
the Commitments pursuant to Section 8.2.

“Revolving Loan” means, with respect to a Lender, each Loan made by such Lender
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“RBC” means Royal Bank of Canada, and its successors.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc, and any successor thereto.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly owned or controlled by, or (c) an individual
that acts on behalf of, a country or territory that is the subject or target of,
Sanctions, including without limitation, a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, to the extent that such program administered by
OFAC is applicable to any such agency, organization or Person.

 

-25-



--------------------------------------------------------------------------------

“Sanctioned Person” means any Person (a) named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or on any other Sanctions-related list maintained by
an applicable Governmental Authority or (b) otherwise the subject or target of
Sanctions.

“Sanctions” means any sanctions imposed, administered or enforced from time to
time by (i) the United States of America, OFAC or the U.S. Department of State,
or (ii) to the extent such sanctions do not contradict applicable legislation of
the United States of America, any other applicable Governmental Authority,
including, without limitation, those administered by, Her Majesty’s Treasury,
the United Nations, the European Union, or, in each case, any agency or
subdivision of any of the forgoing, and shall include, in each case, any
regulations, rules, and executive orders issued in connection therewith.

“Scheduled Revolving Credit Maturity Date” means, for any Lender, April 6, 2023,
as it may be extended for such Lender pursuant to Section 2.21.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Specified Acquisition” means any acquisition (a) pursuant to which the Borrower
or any of its Consolidated Subsidiaries (other than an Excluded Subsidiary)
acquires (i) more than 50% of the Capital Stock in any other Person or
(ii) other Property or assets (other than acquisitions of Capital Stock of a
Person, capital expenditures and acquisitions of inventory or supplies in the
ordinary course of business) of, or of an operating division or business unit
of, any other Person, in any case, for an aggregate purchase price, which, when
combined with the aggregate purchase price for all other such acquisitions in
any rolling 12-month period, is equal to or greater than $25,000,000, and
(b) which is designated by the Borrower (by written notice to the Agent) as a
“Specified Acquisition”.

“Specified Change” is defined in the term “Change in Law”.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 25% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 25% of the Consolidated Net Income of the Borrower and its
Consolidated Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Consolidated

 

-26-



--------------------------------------------------------------------------------

Subsidiaries as at the end of the four fiscal quarter period ending with the
fiscal quarter immediately prior to the fiscal quarter in which such
determination is made (or if financial statements have not been delivered
hereunder for that fiscal quarter which ends such four fiscal quarter period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter).

“Swap Agreement” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Swing Line Borrowing Notice” is defined in Section 2.23(b).

“Swing Line Lender” means Citibank or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Limit” means a maximum principal amount of $100,000,000 at any one
time outstanding.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.23.

“Swing Line Rate” means, for any day, the sum of (i) the Eurodollar Rate for a
one-month Interest Period that begins on such day plus (ii) the Applicable
Margin with respect to Eurodollar Advances.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, similar fees or
similar charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Terminating Lender” is defined in Section 2.20(n).

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the negotiation, execution and
consummation of this Agreement and the other Loan Documents (including the
commitment letters and all fees payable hereunder or pursuant to any Fee Letter
on the Closing Date pursuant to Section 10.9).

“Transactions” means the effectiveness of this Agreement.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

 

-27-



--------------------------------------------------------------------------------

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.

“UK Bribery Act” means the United Kingdom Bribery Act 2010.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” means all classes of the Capital Stock (or other voting
interests) of such Person then outstanding and normally entitled to vote in the
election of directors or other governing body of such Person.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (i) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

 

-28-



--------------------------------------------------------------------------------

Section 1.3.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.4.    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all amendments, restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by the Loan Documents; and (b) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

Section 1.5.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time.

Section 1.6.    Facility LC Amounts. Unless otherwise specified, all references
herein to the amount of a Facility LC at any time shall be deemed to mean the
maximum face amount of such Facility LC after giving effect to all increases
thereof contemplated by such Facility LC, the LC Application therefor or the
notice regarding the Modification thereof (at the time specified therefor in
such applicable Facility LC, LC Application or such notice, and as such amount
may be reduced by (a) any permanent reduction of such Facility LC or (b) any
amount which is drawn, reimbursed and no longer available under such Facility
LC).

Section 1.7.    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to any Lender, any LC Issuer or the Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans, letters of credit and other obligations of the
Borrower outstanding as of such date under the Existing Credit Agreement shall
be deemed to be Advances, Facility LCs and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person except as set forth below.

ARTICLE II.

THE CREDITS

Section 2.1.    Commitment. Subject to the satisfaction of the conditions
precedent set forth in Sections 4.1 and 4.2, as applicable, from and including
the Closing Date and prior to the Revolving Credit Maturity Date, each Lender
severally agrees, on the terms and conditions set forth in this Agreement to
(a) make Revolving Loans to the Borrower from time to time and (b)

 

-29-



--------------------------------------------------------------------------------

participate in Facility LCs and Swing Line Loans issued or made, respectively,
from time to time upon the request of the Borrower, in an aggregate outstanding
amount not to exceed such Lender’s Commitment; provided that at no time shall
the Aggregate Outstanding Credit Exposure hereunder exceed the Aggregate
Commitment. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow Loans at any time prior to the Revolving Credit Maturity
Date. The commitment of each Lender to lend hereunder and to participate in
Facility LCs and Swing Line Loans shall expire on the Revolving Credit Maturity
Date applicable to it. The LC Issuers hereby agree to issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.20. The Swing Line
Lender hereby agrees to make Swing Line Loans to the Borrower on the terms and
conditions set forth in Section 2.23.

Section 2.2.    Repayment; Termination. Any outstanding Loans and other
outstanding Obligations (other than contingent indemnification obligations and
LC Obligations that have been Cash Collateralized in accordance with
Section 2.20(b)) shall be repaid in full by the Borrower on the applicable
Revolving Credit Maturity Date. Notwithstanding the termination of this
Agreement on the latest Revolving Credit Maturity Date, until all of the
Obligations (other than contingent indemnification obligations and LC
Obligations that have been Cash Collateralized in accordance with
Section 2.20(b)) shall have been fully paid and satisfied, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive. In
addition, the Borrower shall make all payments required under Section 2.21 to
each Lender that does not consent to the extension of its Scheduled Revolving
Credit Maturity Date.

Section 2.3.    Ratable Loans. Each Advance hereunder (other than any Swing Line
Loan) shall consist of Loans made from the several Lenders in accordance with
their Pro Rata Share.

Section 2.4.    Types of Advances. The Advances (other than any Swing Line Loan)
may be Base Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9. The Borrower
may request Swing Line Loans in accordance with Section 2.23.

Section 2.5.    Commitment Fee; Reductions in Aggregate Commitment.

(a)    Commitment Fee. The Borrower agrees to pay to the Agent for the account
of each Lender (subject, with respect to any Defaulting Lender, to the
limitations set forth in Section 2.24(a)(iii)) a commitment fee (the “Commitment
Fee”) at a per annum rate equal to the Applicable Fee Rate on such Lender’s
unused Commitment (it being understood that Swing Line Loans (to the extent
participations therein have not been funded by the Lenders pursuant to
Section 2.23(d)(ii)) will not be deemed a utilization of the Commitments solely
for purposes of this Section) from the Closing Date to the Revolving Credit
Maturity Date applicable thereto, payable quarterly in arrears and on the
Revolving Credit Maturity Date.

(b)    Reductions in Aggregate Commitment. The Borrower may without premium or
penalty permanently reduce the Aggregate Commitment in whole, or in part,
ratably among the Lenders in a minimum amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, upon at least three (3) Business Days’
(or such shorter period as may be agreed to by the Agent in its sole discretion)
written notice to the Agent, which notice shall specify the amount of any such
reduction; provided that the amount of the Aggregate Commitment may not be
reduced below the aggregate principal amount of the outstanding Advances, after
taking into account any prepayments to be made on or before such date.

 

-30-



--------------------------------------------------------------------------------

Section 2.6.    Minimum Amount of Each Advance. Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Base Rate Advance (other than an Advance to repay Swing Line
Loans) shall be in the minimum amount of $1,000,000 (and in multiples of
$500,000 if in excess thereof); provided, that any Base Rate Advance may be in
the amount of the unused Aggregate Commitment.

Section 2.7.    Prepayments.

(a)    Optional Prepayments. The Borrower may from time to time prepay, without
penalty or premium, all outstanding Base Rate Advances, or any portion thereof
in a minimum aggregate amount of $1,000,000 or any integral multiple of $500,000
in excess thereof, on any Business Day upon notice to the Agent by no later than
11:00 a.m. on the date of such prepayment (or such shorter period as may be
agreed to by the Agent in its sole discretion). The Borrower may at any time
prepay, without penalty or premium, all outstanding Swing Line Loans, or any
portion thereof, on any Business Day upon notice to the Agent and the Swing Line
Lender by 11:00 a.m. on the date of such repayment (or such shorter period as
may be agreed to by the Agent in its sole discretion). The Borrower may from
time to time prepay, subject to the payment of any amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Advances,
or any portion thereof in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof upon at least two (2) Business
Days’ prior notice to the Agent (or such shorter period as may be agreed by the
Agent in its sole discretion). Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Revolving Loans and Swing Line Loans
hereunder until the Revolving Credit Maturity Date. Each prepayment of the Loans
under this Section 2.7 shall be applied as specified by the Borrower; and each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares or, in the case of Swing Line Loans, to the Swing Line Lender.

(b)    Mandatory Prepayments. If, on any Business Day, the Aggregate Outstanding
Credit Exposures exceed the Aggregate Commitment (an “Excess”), then the
Borrower shall, within two (2) Business Days after the earlier of (i) the
Borrower’s receipt of written notice of an Excess from the Agent and (ii) the
date any Authorized Officer has actual knowledge of such Excess, solely to the
extent of such Excess: first, prepay to the Swing Line Lender the outstanding
principal amount of the Swing Line Loans; second, if any Excess shall remain,
prepay to the Agent, for the ratable account of each of the Lenders, in whole or
in part, a principal amount of Revolving Loans comprising part of the same
Advance(s) selected by the Borrower; and third, if any Excess shall remain, Cash
Collateralize the Facility LCs in an amount that will eliminate such Excess.

Section 2.8.    Method of Selecting Types and Interest Periods for New Advances
(other than Swing Line Loans). The Borrower shall select the Type of Advance
(other than any Swing Line Loan which is subject to Section 2.23) and, in the
case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time. The Borrower shall give the

 

-31-



--------------------------------------------------------------------------------

Agent irrevocable notice (a “Borrowing Notice”) in accordance with Section 2.14,
which, when in writing, shall be in substantially the form attached hereto as
Exhibit G, not later than 11:00 a.m. on the Borrowing Date of each Base Rate
Advance and by 11:00 a.m. three (3) Business Days before the Borrowing Date for
each Eurodollar Advance to be made on such Borrowing Date (or, in the case of
any Eurodollar Advance to be made on the Closing Date, by 11:00 a.m. two
(2) Business Days before the Closing Date), in each case, specifying:

(a)    the Borrowing Date, which shall be a Business Day, of such Advance;

(b)    the aggregate amount of such Advance;

(c)    the Type of Advance selected; and

(d)    in the case of a Eurodollar Advance, the Interest Period applicable
thereto.

Not later than 1:00 p.m. on each Borrowing Date, each Lender (subject to the
satisfaction of the applicable conditions precedent set forth in Article IV)
shall make available its Revolving Loan or Revolving Loans in funds immediately
available to the Agent at its address specified pursuant to Section 9.20. The
Agent will promptly make the funds so received from the Lenders available to the
Borrower at the Agent’s aforesaid address. If the Borrower requests a Eurodollar
Advance but fails to specify an Interest Period therefor, such Eurodollar
Advance will be deemed to have an Interest Period of one month.

Section 2.9.    Conversion and Continuation of Outstanding Advances. Base Rate
Advances shall continue as Base Rate Advances unless and until such Base Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurodollar Advance is or was
repaid in accordance with Section 2.7 or (y) the Borrower shall have given the
Agent a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance continue as a Eurodollar Advance for
the same or another Interest Period. Subject to the terms of Section 2.6, the
Borrower may elect from time to time to convert all or any part of a Base Rate
Advance into a Eurodollar Advance. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) in accordance with Section 2.14,
which, when in writing, shall be in substantially the form attached hereto as
Exhibit H, of each conversion of a Base Rate Advance into a Eurodollar Advance
or continuation of a Eurodollar Advance not later than 11:00 a.m. on the third
Business Day prior to the date of the requested conversion or continuation,
specifying:

(a)    the requested date, which shall be a Business Day, of such conversion or
continuation;

(b)    the aggregate amount and Type of the Advance which is to be converted or
continued; and

(c)    the duration of the Interest Period applicable thereto.

 

-32-



--------------------------------------------------------------------------------

If the Borrower requests a conversion to, or continuation of a Eurodollar
Advance but fails to specify an Interest Period therefor, such Eurodollar
Advance will be deemed to have an Interest Period of one month. After giving
effect to all Advances, all conversions of Advances from one Type to the other,
and all continuations of Advances as the same Type, there shall not be more than
ten Interest Periods in effect.

Section 2.10.    Changes in Interest Rate, etc. Each Base Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Base Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9, at a rate per annum equal to the Base Rate for such day. Each
Swing Line Loan shall bear interest on the outstanding principal amount thereof,
for each day from and including the day such Swing Line Loan is made to but
excluding the date it is paid, at a rate per annum equal to the Swing Line Rate
for such day. Changes in the rate of interest on that portion of any Advance
maintained as a Base Rate Advance or on a Swing Line Loan will take effect
simultaneously with each change in the Alternate Base Rate or Eurodollar Rate,
respectively. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Eurodollar Rate for such Interest Period, as determined by the Agent. No
Interest Period may end after the earliest Scheduled Revolving Credit Maturity
Date. The Borrower shall select Interest Periods so that it is not necessary to
repay any portion of a Eurodollar Advance prior to the last day of the
applicable Interest Period in order to make a mandatory prepayment required
pursuant to the last sentence of Section 2.2.

Section 2.11.    Rates Applicable After Event of Default. Notwithstanding
anything to the contrary contained in Section 2.8, 2.9 or 2.10, upon the
occurrence and during the continuance of an Event of Default, the Required
Lenders may, at their option, by notice to the Borrower, declare that no Advance
may be made as, converted into or continued as a Eurodollar Advance. If all or a
portion of (a) the principal amount of any Loan or any Reimbursement Obligation,
(b) any interest payable thereon, or (c) any fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall, after giving effect to
any applicable grace period therefor, bear interest, payable from time to time
on demand, at a rate per annum equal to the Default Rate, in each case from the
date such overdue amount was first due until such amount is paid in full.

Section 2.12.    Method of Payment. All payments of the Obligations hereunder
shall be made, without any set-off, counterclaim, recoupment, or defense, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Section 9.20, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrower, by noon on the date when due
and shall be applied ratably (except in the case of (a) Reimbursement
Obligations for which an LC Issuer has not been fully indemnified by the
Lenders, (b) Swing Line Loans or (c) as otherwise specifically required
hereunder) by the Agent among the Lenders. Each payment delivered to the Agent
for the account of any Lender shall be delivered promptly by the Agent to such
Lender in the same type of funds that the Agent received at such Lender’s
address specified pursuant to Section 9.20 or at any Lending Installation
specified in a notice received by the Agent from such Lender.

 

-33-



--------------------------------------------------------------------------------

Section 2.13.    Noteless Agreement; Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b)    The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period (in
the case of a Eurodollar Advance) with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original face amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Agent hereunder from the Borrower and
each Lender’s share thereof.

(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d)    Any Lender may request that its Loans be evidenced by a promissory note,
or in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, in substantially the form of
Exhibit D with applicable changes for notes evidencing Swing Line Loans (as
amended, restated, amended and restated, or otherwise modified from time to
time, a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender such Note payable to such Lender. Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (a) and (b) above.

Section 2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices (confirmed
promptly in writing) made by any Person or Persons the Agent or any Lender in
good faith believes to be acting on behalf of the Borrower. The Borrower agrees
to deliver promptly to the Agent a written confirmation of each telephonic
notice, signed by an Authorized Officer. If the written confirmation differs in
any material respect from the action taken by the Agent and the Lenders, the
records of the Agent and the Lenders shall govern absent manifest error.

Section 2.15.    Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Base Rate Advance and Swing Line Loan shall be payable in
arrears on each Payment Date, commencing with the first such date to occur after
the Closing Date, on any date on which the Base Rate Advance or Swing Line Loan
is prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by

 

-34-



--------------------------------------------------------------------------------

acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months shall also be payable
on the last day of each three-month interval during such Interest Period.
Interest on Base Rate Advances when the Alternate Base Rate is determined by the
Prime Rate shall be calculated for actual days elapsed on the basis of a 365, or
when appropriate 366, day year. All other computations of interest, LC Fees and
all other fees shall be calculated for actual days elapsed on the basis of a
360-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon at the place of payment. If any payment of principal of or interest on an
Advance, any fees or any other amounts payable to the Agent or any Lender
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest and fees in connection with such payment.

Section 2.16.    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and prepayment notice received by it hereunder. The applicable LC Issuer shall
notify the Agent promptly after the issuance of a Facility LC, and the Agent
will notify each Lender of such issuance. The Agent will notify the Borrower and
each Lender of the interest rate applicable to each Eurodollar Advance promptly
upon determination of such interest rate and will give the Borrower and each
Lender prompt notice of each change in the Alternate Base Rate.

Section 2.17.    Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and Swing Line Loans, and each LC Issuer may
book its Facility LCs, at any Lending Installation selected by such Lender or LC
Issuer, as applicable, and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and Swing Line
Loans and any Notes issued hereunder shall be deemed held by each Lender or LC
Issuer, as applicable, for the benefit of any such Lending Installation. Each
Lender and LC Issuer may, by written notice to the Agent and the Borrower in
accordance with Section 9.20, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

Section 2.18.    Non-Receipt of Funds by the Agent. Unless the Borrower notifies
the Agent prior to the time which it is scheduled to make payment to the Agent
of a payment of principal, interest or fees to the Agent for the account of the
Lenders, that it does not intend to make such payment, the Agent may assume that
such payment has been made. The Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption. If the Borrower has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to the interest rate applicable to the relevant Loan.

 

-35-



--------------------------------------------------------------------------------

Section 2.19.    Replacement of Lender. If (w) any Lender requests compensation
under Section 3.1, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5 and, in each case, such Lender has
declined or is unable to promptly designate a different Lending Installation in
accordance with Section 3.7 which would eliminate any further claims for such
indemnity, compensation or payment, (x) any Lender is a Defaulting Lender or a
Non-Consenting Lender, (y) any Lender’s obligation to make or to convert or
continue outstanding Loans or Advances as Eurodollar Loans or Eurodollar
Advances has been suspended pursuant to Section 3.3, and, in each such case,
such Lender has declined or is unable to promptly designate a different Lending
Installation in accordance with Section 3.7 which would eliminate any further
suspension or (z) in addition to the rights of the Borrower under Section 2.21,
any Lender is a Non-Extending Lender and the Required Lenders have approved the
related Extension Request, then, in each case, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate (provided that the failure by any such Lender that
is a Defaulting Lender to execute an Assignment and Assumption Agreement shall
not render such assignment invalid), without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.3), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.1 or 3.5) and obligations under this Agreement
and the related Loan Documents (other than, if such Lender is an LC Issuer that
has issued any outstanding Facility LCs at such time, its rights and obligations
as an LC Issuer with respect to such Facility LCs) to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(a)    the Borrower shall have received (i) the prior written consent of the
Agent, the Swing Line Lender, and each LC Issuer with respect to any assignee
that is not already a Lender or an affiliate of a Lender hereunder, which
consent shall not unreasonably be withheld, conditioned or delayed, (ii) the
consent of such assignee to the assignment, (iii) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the consent of the
applicable assignee to the applicable amendment, waiver or consent and (iv) in
the case of an assignment resulting from a Lender becoming a Non-Extending
Lender, the consent of the applicable assignee to the applicable Extension
Request;

(b)    the Agent shall have received the assignment fee specified in
Section 12.3(c) unless (i) the assignor is a Defaulting Lender, (ii) waived by
the Agent or (iii) the assignee is another Lender;

(c)    such Lender shall have received payment of an amount equal to its funded
and outstanding principal balance of its Outstanding Credit Exposure, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including (other than with respect to any
Defaulting Lender) any amounts under Section 3.4) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

-36-



--------------------------------------------------------------------------------

(d)    in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter or (ii) a suspension under Section 3.3, such assignment
shall be made to a Lender or Eligible Assignee which is not subject to such a
suspension; and

(e)    such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.

Section 2.20.    Facility LCs.

(a)    Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit for any lawful
purpose (each such letter of credit, a “Facility LC”) denominated in Dollars and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action, a “Modification”), from time to time from and
including the Closing Date and prior to the Revolving Credit Maturity Date upon
the request of the Borrower; provided that immediately after each such Facility
LC is issued or Modified, (i) the LC Obligations shall not exceed the LC
Commitment, (ii) the Aggregate Outstanding Credit Exposure shall not exceed the
Aggregate Commitment, (iii) the aggregate amount of LC Obligations of any LC
Issuer at any time shall not exceed such LC Issuer’s LC Issuer Sublimit, unless
otherwise expressly agreed by such LC Issuer, and (iv) the relevant LC Issuer is
satisfied that it will have no Fronting Exposure with respect to any Defaulting
Lender’s or Terminating Lender’s participation interest therein, after giving
effect to any renewal, extension, increase, or other modification of a Facility
LC and after giving effect to any Cash Collateral provided in respect thereof
and any reallocation pursuant to Section 2.24(a)(iv) or Section 2.20(n) in
respected thereof. On the Closing Date, the letter of credit heretofore issued
by JPMorgan Chase Bank, N.A. and the letter of credit heretofore issued by
Citibank, N.A., each as described on Schedule 1.1, shall each automatically, and
without any further action by any party, constitute a Facility LC issued
pursuant to this Section 2.20, and JPMorgan Chase Bank, N.A., solely for the
purpose of maintaining such applicable letter of credit, shall constitute an LC
Issuer for so long as (and only for so long as) such applicable letter of credit
remains outstanding.

(b)    Expiration of Facility LCs. In the event that the expiry date of a
Facility LC is later than five (5) Business Days prior to the latest Scheduled
Revolving Credit Maturity Date, prior to the date that is five (5) Business Days
prior to the latest Scheduled Revolving Credit Maturity Date, the Borrower shall
deliver to the Agent cash, to be held by the Agent, for the benefit of the LC
Issuers and the Lenders, in the Cash Collateral Account as security for the LC
Obligations in respect of subsequent drawings under such Facility LC in an
amount equal to 100% of the face amount of such outstanding Facility LC plus all
related fees and expenses with respect to such outstanding Facility LC over its
remaining term (which cash will be invested pursuant to the requirements of
Section 2.20(j)), pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the applicable LC Issuer. Any Facility LC

 

-37-



--------------------------------------------------------------------------------

may provide for the renewal thereof for additional periods up to one year. If
any Facility LC contains a provision pursuant to which it is deemed to be
automatically renewed unless notice of termination is given by the applicable LC
Issuer with respect to such Facility LC, such LC Issuer shall timely give notice
of termination if (A) as of the close of business on the seventeenth (17th) day
prior to the last day upon which such LC Issuer’s notice of termination may be
given to the beneficiaries of such Facility LC, such LC Issuer has received a
notice of termination from the Borrower or a notice from the Agent that the
conditions to issuance of such Facility LC have not been satisfied or (B) the
renewed Facility LC would extend beyond the date that is five (5) Business Days
prior to the latest Scheduled Revolving Credit Maturity Date (unless such
Facility LC is Cash Collateralized per the terms of this Section 2.20(b)).

(c)    Participations. Upon (i) the issuance by the applicable LC Issuer of each
Facility LC in accordance with this Section 2.20 and (ii) the Modification of
each Facility LC increasing or decreasing the face amount thereof in accordance
with this Section 2.20, the applicable LC Issuer shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from such LC
Issuer, a participation in such Facility LC (and each Modification thereof) and
the related LC Obligations in proportion to such Lender’s Pro Rata Share.

(d)    Procedures for Issuing or Modifying a Facility LC. Subject to
Section 2.20(a) and (b), (i) to request the issuance of a Facility LC, the
Borrower shall deliver an LC Application to the applicable LC Issuer prior to
11:00 a.m. at least three (3) Business Days prior to the proposed date of
issuance thereof (or such shorter period as may be agreed to by such LC Issuer
in its sole discretion) and (ii) to request a Modification of a Facility LC, the
Borrower shall deliver notice thereof to the applicable LC Issuer prior to 11:00
a.m. at least three (3) Business Days prior to the proposed date of Modification
(or such shorter period as may be agreed to by such LC Issuer in its sole
discretion), identifying the Facility LC to be Modified and specifying the name
and address of the beneficiary, the proposed date of Modification, the expiry
date of such Modified Facility LC and such other information as shall be
reasonably requested by such LC Issuer to Modify such Facility LC, accompanied
by the written consent of the beneficiary thereto to the extent such consent is
required pursuant to the terms of such Facility LC. Upon the applicable LC
Issuer’s receipt of an LC Application or a notice of Modification, such LC
Issuer shall promptly notify the Agent, and, in the case of an issuance of a
Facility LC only, the Agent shall then promptly notify each Lender of the
contents thereof and of the amount of such Lender’s participation in such
Facility LC. Subject to each LC Issuer’s agreements set forth herein, each
Facility LC issued by such LC Issuer shall be in a form reasonably satisfactory
to such LC Issuer. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of any LC Application or any other
agreement entered into by the Borrower with an LC Issuer relating to any
Facility LC, the terms of this Agreement shall control.

(e)    LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders (subject, with respect to any Defaulting Lender, to the limitations set
forth in Section 2.24(a)(iii)) ratably in accordance with their respective Pro
Rata Shares, with respect to each Facility LC, a letter of credit fee at a per
annum rate equal to the Applicable Margin for

 

-38-



--------------------------------------------------------------------------------

Eurodollar Loans in effect from time to time on the average daily undrawn face
amount under such Facility LC, such fee to be payable in arrears on each Payment
Date (the “LC Participation Fee”). The Borrower shall also pay to each LC Issuer
for its own account (i) a fronting fee at a per annum rate equal to 0.15% on the
average daily undrawn face amount under each Facility LC issued by such LC
Issuer, such fee to be payable in arrears on each Payment Date, and (ii) normal
and customary charges, costs and reasonable expenses incurred or charged by such
LC Issuer in connection with the issuance or Modification of and draws under the
Facility LCs issued by such LC Issuer in accordance with such LC Issuer’s
standard schedule for such charges as in effect from time to time. Each fee
described in this Section 2.20(e) shall constitute an “LC Fee”.

(f)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of each LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in strict conformity with the terms and conditions of such Facility LC.
Each LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse such
LC Issuer on demand without offset of any kind for (i) such Lender’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC with respect to any drawing or other demand for payment made by a beneficiary
thereunder prior to the Scheduled Revolving Credit Maturity Date of such Lender
(it being understood and agreed that no Lender shall have any obligation to
reimburse any LC Issuer with respect to any drawing or other demand for payment
under any Facility LC made after the Scheduled Revolving Credit Maturity Date of
such Lender, regardless of whether the Borrower has complied with any obligation
to deliver Cash Collateral in respect of such Facility LC pursuant to the terms
of this Agreement), to the extent such amount is not reimbursed by the Borrower
pursuant to Section 2.20(g) below, plus (ii) interest on the foregoing amount to
be reimbursed by such Lender, from and including the date such payment is made
by such LC Issuer to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three (3) days and, thereafter, at a rate of
interest equal to the rate applicable to Base Rate Advances.

(g)    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on the applicable LC
Payment Date (if notified of such drawing prior to 1:00 p.m. on such date,
otherwise on the next Business Day following receipt of such notice) for any
amounts to be paid by such LC Issuer upon any drawing under any Facility LC,
without presentment, demand (other than as set forth above), protest or other
formalities of any kind; provided that to the extent the Borrower does not
reimburse the applicable LC Issuer on the applicable LC Payment Date (or the
next Business Day, as applicable), then the Borrower shall be deemed to have
requested that the Swing Line Lender

 

-39-



--------------------------------------------------------------------------------

make a Swing Line Loan on such date; and provided further that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential, special, indirect or punitive) damages suffered
by the Borrower or such Lender to the extent, but only to the extent, caused by
(i) such LC Issuer’s gross negligence, bad faith or willful misconduct, as
determined by a court of competent jurisdiction by final non-appealable judgment
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Each LC Issuer will pay to each Lender (other
than any Defaulting Lender to the extent such Defaulting Lender has not provided
Cash Collateral for the LC Issuers’ Fronting Exposure in respect thereof)
ratably in accordance with its Pro Rata Share all amounts received by it from
the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by such LC Issuer,
but only to the extent such Lender has made payment to such LC Issuer in respect
of such Facility LC pursuant to Section 2.20(f). Subject to the terms and
conditions of this Agreement (including the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

(h)    Obligations Absolute.

(i)    The Borrower’s obligations under this Section 2.20 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any LC Issuer, any Lender or any beneficiary of a Facility LC.

(ii)    The Borrower further agrees with the LC Issuers and the Lenders that the
LC Issuers and the Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, (A) the validity or genuineness of documents, instruments or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, insufficient, fraudulent or forged, (B) any
dispute between or among the Borrower, any of its Affiliates, the beneficiary of
any Facility LC or any financing institution or other party to whom any Facility
LC may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee, (C) the existence of any claims, set-off, defense or other right
whatsoever of the Borrower against any beneficiary of such Facility LC or any
such transferee, (D) any lack of validity or enforceability of any Facility LC
or this Agreement, or any term of provision therein or herein, (E) payment by
the LC Issuer under a Facility LC against presentation of a draft or other
document that does not comply with the terms of such Facility LC, or (F) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder or under any Facility LC.

 

-40-



--------------------------------------------------------------------------------

(iii)    Subject to clause (v) below, no LC Issuer shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Facility LC.

(iv)    The Borrower agrees that any action taken or omitted by any LC Issuer or
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence, willful misconduct or bad faith, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, shall be binding upon the Borrower and shall not result in any
liability of such LC Issuer or Lender to the Borrower.

(v)    Nothing in this Section 2.20(h) is intended to limit the right of the
Borrower to make a claim against the applicable LC Issuer for damages as
contemplated by the second proviso to the first sentence of Section 2.20(g).

(i)    Actions of the LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document reasonably believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such LC Issuer. In the absence of (x) willful misconduct, gross negligence or
bad faith of the applicable LC Issuer (as determined by a final, non-appealable
judgment of a court of competent jurisdiction) in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the applicable LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC, such LC Issuer shall be fully (a) justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action, and
(b) protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

(j)    Cash Collateral Account.

(i)    Establishment of Cash Collateral Account. If the Borrower is required to
provide Cash Collateral under the terms of this Agreement, the Borrower and the
Agent shall establish the Cash Collateral Account, and the Borrower shall
execute any documents and agreements that the Agent reasonably requests in
connection therewith to establish the Cash Collateral Account, including, if so
requested, an assignment of deposit accounts in form and substance reasonably
satisfactory to the Agent and the Borrower. The Borrower hereby pledges, assigns
and grants to the Agent, on behalf of and for the ratable benefit of the Lenders
(including the LC Issuers), and agrees to maintain, a first priority security
interest in the Cash Collateral Account and all of the

 

-41-



--------------------------------------------------------------------------------

Borrower’s right, title and interest in and to all Cash Collateral which may
from time to time be on deposit in the Cash Collateral Account, and all proceeds
thereof, to secure the prompt and complete payment and performance of the
Obligations. If at any time the Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the amount required to be deposited under this Agreement, the Borrower will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by any Defaulting Lender).

(ii)    Application of Funds. Moneys in the Cash Collateral Account held in
respect of LC Obligations arising from a particular Facility LC shall be applied
by the Agent to reimburse the LC Issuer that issued such Facility LC for
Reimbursement Obligations that arise in connection with such Facility LC for
which it has not been reimbursed and, to the extent not so applied, and subject
to clause (iii) below, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Fronting Exposure with respect to such
Facility LC at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of the applicable LC Issuer), be applied to satisfy
other Obligations of the Borrower.

(iii)    Release of Funds. If no Event of Default has occurred and is
continuing, within three Business Days of the Borrower’s written request, the
Agent shall release to the Borrower any and all funds held in the Cash
Collateral Account in excess of the aggregate amounts then expressly required,
if any, to be deposited and held as Cash Collateral under all relevant
provisions of this Agreement. In addition, after all of the Obligations have
been paid in full (other than contingent indemnification obligations), the
Aggregate Commitment has been terminated and all Facility LCs have been
terminated or expired, any funds remaining in the Cash Collateral Account shall
be returned by the Agent to the Borrower or paid to whomever may be legally
entitled thereto at such time.

(iv)    Administration of Cash Collateral Account. The Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Cash Collateral Account. If and when required by the Borrower, the
Agent shall invest and reinvest funds held in the Cash Collateral Account from
time to time in cash equivalents specified from time to time by the Borrower and
reasonably acceptable to the Agent. Interest or profits, if any, on such
investments shall accumulate in such account. The Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Cash
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Agent accords
its own property, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

(k)    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

 

-42-



--------------------------------------------------------------------------------

(l)    Replacement of an LC Issuer. Any LC Issuer may be replaced at any time by
written agreement among the Borrower, the Agent, the replaced LC Issuer and the
successor LC Issuer. The Agent shall notify the Lenders of any such replacement
of an LC Issuer. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced LC
Issuer pursuant to Section 2.20(e). From and after the effective date of any
such replacement, (A) the successor LC Issuer shall have all the rights and
obligations of an LC Issuer under this Agreement with respect to Facility LCs to
be issued by it thereafter and (B) references herein to the term “LC Issuer”
shall be deemed to refer to such successor or to any previous LC Issuer, or to
such successor and all previous LC Issuers, as the context shall require. After
the replacement of an LC Issuer hereunder, the replaced LC Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an LC
Issuer under this Agreement with respect to Facility LCs issued by it prior to
such replacement, but shall not be required to issue additional Facility LCs.

(m)    Defaulting Lenders. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the Agent
or any LC Issuer (with a copy to the Agent) the Borrower shall Cash
Collateralize the LC Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to the reallocation provided in
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount equal to such Fronting Exposure or such higher amount agreed to by
the Borrower.

(i)    Defaulting Lender’s Grant of Security Interest. To the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for
the benefit of the LC Issuers, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for such Defaulting Lender’s
obligation to fund participations in respect of LC Obligations, to be applied
pursuant to clause (ii) below.

(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20(m) or Section 2.24
in respect of Facility LCs shall be applied to the satisfaction of the
Defaulting Lender’s unreallocated obligation to fund participations in respect
of LC Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.20(m)
following (A) the elimination of such Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (B) the
determination by the Agent and each LC Issuer that there exists Cash Collateral
in excess of the amount required to be maintained pursuant to the terms of this
Agreement, in which case, such Cash Collateral (in the case of clause (A) above)
or excess amounts (in the case of clause (B) above), as applicable, shall be
returned to the Borrower upon its request therefor to the extent such Cash
Collateral was provided by the Borrower; provided that, subject to Section 2.24,
the Person providing Cash Collateral may agree that Cash Collateral in excess of
such Fronting Exposure at any time shall be held to support future anticipated
Fronting Exposure or other Obligations.

 

-43-



--------------------------------------------------------------------------------

(n)    Terminating Lenders. Immediately prior to each Scheduled Revolving Credit
Maturity Date (other than the latest Scheduled Revolving Credit Maturity Date,
which is addressed in Section 2.20(b)), the Pro Rata Share of the outstanding LC
Obligations and the Pro Rata Share of outstanding Swing Line Loans of each
Lender whose Commitment terminates on such Scheduled Revolving Credit Maturity
Date (a “Terminating Lender”) shall be automatically reallocated (effective on
such Scheduled Revolving Credit Maturity Date) among the Lenders whose
Commitments do not terminate on such Scheduled Revolving Credit Maturity Date
(each a “Remaining Lender”) in accordance with their respective Pro Rata Shares
(calculated without regard to such Terminating Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) such reallocation does not cause the Outstanding Credit Exposure of any
Remaining Lender to exceed such Remaining Lender’s Commitment. If the
reallocation described in this subsection (n) cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lender’s Fronting Exposure with respect to all
outstanding Swing Line Loans, and second, Cash Collateralize the LC Issuers’
Fronting Exposure in an amount equal to 100% of such Fronting Exposure plus all
related fees and expenses with respect to such Facility LCs then outstanding
over their remaining terms.

(o)    Independence. The Borrower acknowledges that the rights and obligations
of each LC Issuer under each Facility LC are independent of the existence,
performance or nonperformance of any contract or arrangement underlying such
Facility LC, including contracts or arrangements between such LC Issuer and the
Borrower and between the Borrower and the beneficiary of such Facility LC.

Section 2.21.    Extension of Scheduled Revolving Credit Maturity Date.

(a)    Request of Extension. No later than thirty (30) days prior to the latest
Scheduled Revolving Credit Maturity Date, the Borrower shall have the option to
request (such request, an “Extension Request”) an extension of the latest
Scheduled Revolving Credit Maturity Date then in effect for an additional
one-year period; provided that no more than two (2) of such one-year extensions
shall be permitted hereunder. Any election by a Lender to extend its Commitment
will be at such Lender’s sole discretion and such Lender’s failure to respond to
an Extension Request within fifteen (15) Business Days from the date of delivery
of such Extension Request shall be deemed to be a refusal by such Lender to so
extend its Scheduled Revolving Credit Maturity Date.

(b)    Extension; Conditions Precedent. Subject to the Agent’s receipt of
written consents to such Extension Request from the Required Lenders (each such
consenting Lender, an “Extending Lender”), the Scheduled Revolving Credit
Maturity Date shall be extended for an

 

-44-



--------------------------------------------------------------------------------

additional one-year period for each Extending Lender; provided that (i) each
non-consenting Lender (together with its successors and assigns, each a
“Non-Extending Lender”) shall be required only to complete its Commitment up to
the previously effective Scheduled Revolving Credit Maturity Date (without
giving effect to such Extension Request), (ii) the Commitment of each Extending
Lender (including the Commitment of each Additional Lender (as defined below))
shall be on the same terms and conditions as the Commitment of each other
Extending Lender and Additional Lender, (iii) on the date of any extension of
the Scheduled Revolving Credit Maturity Date under this Section 2.21, the
conditions set forth in Section 4.3 shall be satisfied and (iv) the Borrower
shall deliver to the Agent a certificate dated as of the date of any extension,
signed by an Authorized Officer certifying that (A) the conditions set forth in
Section 4.3 shall be satisfied and (B) attaching certified copies of resolutions
of the board of directors or other equivalent governing body of the General
Partner approving such extension; provided, further, that with respect to any
previously Non-Extending Lender who is an Extending Lender with respect to a
current Extension Request, by giving its consent, such Extending Lender shall
also be deemed to have approved each prior extension of its Scheduled Revolving
Credit Maturity Date as to which it was a Non-Extending Lender.

(c)    Payments to Non-Extending Lenders; Reduction of Commitment. All
Obligations and other amounts payable hereunder to each Non-Extending Lender
shall become due and payable by the Borrower on such Non-Extending Lender’s
effective Scheduled Revolving Credit Maturity Date (for the avoidance of doubt,
without giving effect to such Extension Request) or the earlier replacement of
such Non-Extending Lender pursuant to Section 2.19. The Aggregate Commitment
shall be reduced by the total Commitments of all Non-Extending Lenders expiring
on each such Non-Extending Lender’s effective Scheduled Revolving Credit
Maturity Date (for the avoidance of doubt, without giving effect to such
Extension Request) unless and until one or more lenders (including other
Lenders) shall have agreed to assume a, or increase its, Commitment hereunder
(in which case such portion of the Aggregate Commitment shall be reinstated
pursuant to this Section). Each Non-Extending Lender shall be required to
maintain its original Commitment until its Revolving Credit Maturity Date (for
the avoidance of doubt, without giving effect to such Extension Request) that
such Non-Extending Lender had previously agreed upon.

(d)    Replacement of Lender. The Borrower shall have the right at any time to
replace each Non-Extending Lender (i) with one or more financial institutions
(each, an “Additional Lender”) (A) that are existing Lenders (and, if any such
Additional Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date) or (B) that are not existing
Lenders; provided that any financial institution that is not an existing Lender
(x) must be an Eligible Assignee and (y) must become a Lender for all purposes
under this Agreement pursuant to an Assignment and Assumption Agreement and
(ii) on a non-pro rata basis with any such financial institution that is willing
to grant the Extension Request, including at a higher or lower Commitment than
such Non-Extending Lenders’ respective Commitments; provided that any
replacement of one or more Non-Extending Lenders that results in a higher
Aggregate Commitment than the Aggregate Commitment in effect prior to such
Extension Request shall, to the extent of such excess, be effected pursuant to
the requirements of Section 2.22.

 

-45-



--------------------------------------------------------------------------------

Section 2.22.    Increase of Aggregate Commitment.

(a)    Request of Commitment Increase. At any time and from time to time prior
to the latest Scheduled Revolving Credit Maturity Date, the Borrower shall have
the right to request and effectuate increases in the Aggregate Commitment (each
a “Commitment Increase”) without the consent of any Lender (other than a Lender
that is increasing its Commitment in connection with such request) by adding to
this Agreement pursuant to a Commitment Increase Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more existing Lenders to increase their respective Commitments (each an
“Increasing Lender”); provided that:

(i)    no Lender shall have any obligation to increase its Commitment;

(ii)    unless the Agent otherwise consents, each Commitment Increase shall be
in a minimum principal amount of $10,000,000 and in integral multiples of
$5,000,000 in excess thereof or, if less, the remaining amount permitted
pursuant to clause (iii) below;

(iii)    in no event shall the aggregate amount of all Commitment Increases
result in the Aggregate Commitment exceeding 150% of the Aggregate Commitment in
effect on the Closing Date;

(iv)    each New Lender must be an Eligible Assignee;

(v)    on the effective date of any Increase (the “Increase Date”), the
applicable conditions set forth in Section 4.3 shall be satisfied (or waived in
accordance with Section 9.1); and

(vi)    such increased Commitments shall be on the same terms as the existing
Commitments (subject to the Borrower’s ability to extend any Commitment pursuant
to Section 2.21).

(b)    Deliverables for Commitment Increase. Each Commitment Increase must be
requested by written notice from the Borrower to the Agent, specifying (x) the
proposed Increase Date and (y) the amount of the requested Commitment Increase.
To effect a Commitment Increase, the Borrower, the Agent, one or more New
Lenders and/or Increasing Lenders (and, to the extent the consent of the LC
Issuers and the Swing Line Lender is necessary under the terms of this
Agreement, the LC Issuers and the Swing Line Lender) shall execute a Commitment
Increase Agreement, and such Commitment Increase shall be effective on the
Increase Date specified therein; provided that, as a condition to the
effectiveness of any Commitment Increase, if requested by the Agent, the
Borrower shall deliver to the Agent:

(i)    a certificate dated as of the Increase Date, signed by an Authorized
Officer certifying that (A) each of the conditions to such increase set forth in
this Section 2.22 shall have occurred and been complied with and (B) attached
thereto is a certified copy of resolutions of the board of directors or other
equivalent governing body of the General Partner approving such Commitment
Increase; and

 

-46-



--------------------------------------------------------------------------------

(ii)    a favorable customary opinion of counsel for the Borrower (which may be
in-house counsel), in form and substance reasonably acceptable to the Agent,
covering such matters relating to the Commitment Increase as the Agent may
reasonable request.

(c)    Notification of Commitment Increase; Reallocation of Credit Exposure. On
each Increase Date, upon fulfillment of the conditions set forth in paragraph
(b) above and Section 4.3, (i) the Agent shall notify the Lenders (including
each New Lender) and the Borrower of the occurrence of the Commitment Increase
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each New Lender, (ii) the
Aggregate Outstanding Credit Exposure will be reallocated among the Lenders in
accordance with their revised Pro Rata Shares (and the Lenders agree to make all
payments and adjustments necessary to effect the reallocation and the Borrower
shall pay any and all costs required pursuant to Section 3.4 in connection with
such reallocation as if such reallocation were a repayment) and (iii) each New
Lender that executes a Commitment Increase Agreement shall be a Lender for all
purposes under this Agreement.

Section 2.23.    Swing Line Loans.

(a)    Amount of Swing Line Loans. Upon (x) the satisfaction of the conditions
precedent set forth in Section 4.2 and (y) if such Swing Line Loan is to be made
on the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1, from and including the Closing Date and
prior to the Revolving Credit Maturity Date, the Borrower may request and the
Swing Line Lender shall, on the terms and conditions set forth in this
Agreement, make Swing Line Loans to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Limit (it being agreed
that the Swing Line Lender shall be obligated to make Swing Line Loans even if
the aggregate principal amount of Swing Line Loans outstanding and/or requested
by the Borrower at any time, when added to the aggregate principal amount of
Revolving Loans made by the Swing Line Lender in its capacity as a Lender at
such time and its LC Obligations at such time, would exceed the Swing Line
Lender’s own Commitment as a Lender at such time); provided that at no time
shall (i) the Aggregate Outstanding Credit Exposure at any time exceed the
Aggregate Commitment or (ii) the sum of (A) the Swing Line Lender’s Pro Rata
Share of the Swing Line Loans, plus (B) the outstanding Revolving Loans made by
the Swing Line Lender pursuant to Section 2.1, plus (C) an amount equal to the
Swing Line Lender’s ratable obligation to purchase participations in the LC
Obligations at such time, exceed the Swing Line Lender’s Commitment at such
time. Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Revolving Credit Maturity
Date. Subject to the terms and conditions of this Agreement (including the
submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrower may request an Advance (other than a Swing Line Loan) hereunder for
the purpose of repaying any Swing Line Loan.

(b)    Borrowing Notice. The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
2:00 p.m. on the Borrowing Date of each Swing Line Loan (or such later time as
the Swing Line Lender and

 

-47-



--------------------------------------------------------------------------------

the Agent may agree), specifying (i) the applicable Borrowing Date (which date
shall be a Business Day), and (ii) the aggregate amount of the requested Swing
Line Loan which shall be an amount not less than $500,000 and in an integral
multiple of $100,000 in excess thereof. The Swing Line Loans shall bear interest
at the Swing Line Rate.

(c)    Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loan. Not later than 4:00 p.m.
on the applicable Borrowing Date, the Swing Line Lender shall make available the
Swing Line Loan to the Borrower on the Borrowing Date at the Agent’s address
specified pursuant to Section 9.20.

(d)    Repayment of Swing Line Loans.

(i)    Each Swing Line Loan shall be paid in full by the Borrower on or before
the earlier of (A) the fourteenth (14th) Business Day after the Borrowing Date
for such Swing Line Loan and (B) the Swing Line Lender’s Revolving Credit
Maturity Date; provided, that such payment shall not be made by the proceeds of
any other Swing Line Loans.

(ii)    The Swing Line Lender may, by written notice given to the Agent not
later than 10:00 a.m. on any Business Day, require the Lenders (including the
Swing Line Lender) to acquire participations on such Business Day in all or a
portion of the Swing Line Loans outstanding. Such notice shall specify the
aggregate amount of Swing Line Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Pro Rata Share of such Swing Line Loan
or Swing Line Loans. Each Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Agent, for the account
of the Swing Line Lender, such Lender’s Pro Rata Share of such Swing Line Loan
or Swing Line Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swing Line Loans pursuant to this paragraph is
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Agent, the Swing Line
Lender or any other Person, (B) the occurrence or continuance of a Default or
Event of Default, (C) any adverse change in the condition (financial or
otherwise) of the Borrower, or (D) any other circumstances, happening or event
whatsoever. Each Lender shall comply with its obligation under this
Section 2.23(d) by wire transfer of immediately available funds, in the same
manner as provided in Section 2. 8 with respect to Revolving Loans made by such
Lender (and Section 2.8 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Agent shall promptly pay to the Swing Line
Lender the amounts so received from the Lenders. In the event that any Lender
fails to make payment to the Agent of any amount due under this Section 2.23(d),
the Agent shall be entitled to receive, retain and apply against such obligation
the principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. The Agent shall notify the Borrower of any participations in
any Swing Line Loan acquired pursuant to this

 

-48-



--------------------------------------------------------------------------------

paragraph, and thereafter payments in respect of such Swing Line Loan shall be
made to the Agent and not to the Swing Line Lender. Any amounts received by the
Swing Line Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Swing Line Loan after receipt by the Swing Line Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Agent. All of such amounts received by the Agent in payment of Swing Line Loans
shall be promptly remitted by the Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to the Swing Line Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swing Line Lender or to the Agent, as applicable, if and to the extent
such payment is required to be refunded to the Borrower for any reason. The
purchase of participations in a Swing Line Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

(iii)    In addition, on the fourteenth (14th) Business Day after the Borrowing
Date of any Swing Line Loan, the Borrower shall be deemed to have automatically
given notice to the Agent requesting that each Lender make a Revolving Loan in
the amount of such Lender’s Pro Rata Share of such Swing Line Loan (including
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan, in which case each Lender hereby absolutely and unconditionally
agrees to fund to the Agent, for the account of the Swing Line Lender, such
Lender’s Revolving Loan deemed requested under this clause (iii) at the Agent’s
address specified pursuant to Section 9.20, no later than 4:00 p.m. on the date
such notice is received by the Lender from the Agent if such notice is received
at or before 2:00 p.m. (and otherwise before 11:00 a.m. on the next Business
Day). Revolving Loans made pursuant to this Section 2.23(d)(iii) shall initially
be Base Rate Loans and thereafter may be continued as Base Rate Loans or
converted into Eurodollar Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth in this Article II.
Unless a Lender shall have notified the Swing Line Lender, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Section 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.23(d)(iii) to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Agent,
the Swing Line Lender or any other Person, (B) the occurrence or continuance of
a Default or Event of Default, (C) any adverse change in the condition
(financial or otherwise) of the Borrower, or (D) any other circumstances,
happening or event whatsoever.

Section 2.24.    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1(b).

 

-49-



--------------------------------------------------------------------------------

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 11.1 will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Agent in a segregated account until (subject to
Section 2.24(b)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and shall be applied at such time or times
as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any LC Issuer or the Swing Line Lender hereunder; third, to Cash Collateralize
the LC Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.20(m); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so requested by the
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with
Section 2.20(m); sixth, to the payment of any amounts owing to the Lenders, the
LC Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any LC Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations to the Borrower under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or LC Obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Facility LCs were issued at a time when the conditions set forth in Section 4.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and LC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Aggregate Commitments without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

-50-



--------------------------------------------------------------------------------

(iii)    Certain Fees.

(A)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.5 and Section 2.20(e)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees) and the Borrower shall not be required to pay any fee that otherwise
would not have been required to have been paid to that Defaulting Lender,
provided, however that each Defaulting Lender shall be entitled to receive LC
Participation Fees for any period during which that Lender is a Defaulting
Lender to the extent (and only to the extent) allocable to its Pro Rata Share of
the outstanding undrawn face amount of Facility LCs for which it has provided
Cash Collateral pursuant to Section 2.20(m).

(B)    With respect to any LC Participation Fees not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such LC Participation Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC Issuer
the amount of any such LC Participation Fee otherwise payable to such Defaulting
Lender to the extent allocable to such LC Issuer’s unreallocated or non-Cash
Collateralized Fronting Exposure to such Defaulting Lender, if any, and (z) not
be required to pay the remaining amount of any such LC Participation Fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s Pro Rata Share of the outstanding LC
Obligations and Pro Rata Share of outstanding Swing Line Loans shall be
automatically reallocated (effective on the day such Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders in accordance with their respective Pro
Rata Shares (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Outstanding Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 10.21, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

-51-



--------------------------------------------------------------------------------

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall not later than two (2) Business Days after written demand by the
Agent (at the direction of any LC Issuer and/or the Swing Line Lender, as the
case may be), without prejudice to any right or remedy available to it hereunder
or under law, first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure, and second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in
Section 2.20(m).

(b)    Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and each LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders and take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Facility LCs and Swing Line Loans to be held pro rata by the
Lenders in accordance with the Aggregate Commitments (without giving effect to
Section 2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender
(and the Pro Rata Shares of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(c)    New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure with respect
to such Defaulting Lender’s participation interest therein after giving effect
to such Swing Line Loan and (ii) no LC Issuer shall be required to issue or
Modify any Facility LC unless it is satisfied that it will have no Fronting
Exposure with respect to such Defaulting Lender’s participation interest therein
after giving effect thereto, in each case, after giving effect to such issuance
or Modification, and after giving effect to any Cash Collateral provided in
respect of, or reallocation pursuant to Section 2.24(a)(iv) of, such LC Issuer’s
or Swing Line Lender’s Fronting Exposure with respect to such Defaulting Lender.

Section 2.25.    Obligations of Lenders.

(a)    Funding by Lenders; Presumption by the Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed time of any borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with the

 

-52-



--------------------------------------------------------------------------------

terms hereof and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the daily average Federal Funds Effective
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to such Loans. If the Borrower and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Advance to the Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Agent.

(b)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans or participate
in Facility LCs are several and are not joint or joint and several. The failure
of any Lender to make available its Pro Rata Share of any Advance requested by
the Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Pro Rata Share of such Advance available on the Borrowing
Date, but no Lender shall be responsible for the failure of any other Lender to
make its Pro Rata Share of such Advance available on the Borrowing Date.

ARTICLE III.

YIELD PROTECTION; TAXES

Section 3.1.    Yield Protection.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender or any LC
Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Other Connection Taxes, including any changes in the rates
thereof) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)    impose on any Lender, any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Facility LC or participation therein;

 

-53-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to the
Agent or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Recipient of participating in, issuing or
maintaining any Facility LC (or of maintaining its obligation to participate in
or to issue any Facility LC), or to reduce the amount of any sum received or
receivable by such Recipient hereunder (whether of principal, interest or any
other amount) then, upon written request of such Recipient, the Borrower shall
promptly pay to such Recipient such additional amount or amounts as will
compensate such Recipient for such additional costs incurred or reduction
suffered; provided that the Borrower shall not be required to pay any such
amounts to any Recipient under and pursuant to this Section which are owing as a
result of any Specified Change if and to the extent such Recipient is not at
such time generally assessing such costs in a similar manner to other similarly
situated borrowers with similar credit facilities.

(b)    Capital Requirements. If any Lender or LC Issuer determines that any
Change in Law affecting such Lender or LC Issuer or any Lending Installation of
such Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Facility LCs or Swing Line Loans held by, such Lender, or the
Facility LCs issued by any LC Issuer, to a level below that which such Lender or
LC Issuer or such Lender’s or LC Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or LC
Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered;
provided that the Borrower shall not be required to pay any such amounts to any
Lender under and pursuant to this Section which are owing as a result of any
Specified Change if and to the extent such Lender is not at such time generally
assessing such costs in a similar manner to other similarly situated borrowers
with similar credit facilities.

(c)    Certificates for Reimbursement. A certificate of a Lender or an LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
LC Issuer or its holding company, as the case may be, as specified in
Section 3.1(a) or (b), including in reasonable detail a description of the basis
for such claim for compensation and a calculation of such amount or amounts,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such LC Issuer, as the case may be,
the amount shown as due on any such certificate within 15 days after receipt
thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or LC
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or LC
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than ninety (90) days prior to the date that such Lender or LC
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

-54-



--------------------------------------------------------------------------------

Section 3.2.    Changed Circumstances Affecting Eurodollar Rate Availability. In
connection with any request for a Eurodollar Advance or a Base Rate Advance or a
conversion to or continuation thereof, if for any reason (a) the Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Advance, (b) the Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining the Eurodollar Rate for such Advance or (c) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the Eurodollar Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Advance
during such Interest Period, then the Agent shall promptly give notice thereof
to the Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligation of the Lenders to make Eurodollar Advances and the right of the
Borrower to convert any Advance to or continue any Advance as a Eurodollar
Advance shall be suspended, and the Borrower shall, at the Borrower’s option,
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such Eurodollar Advance together with accrued interest
thereon (subject to Section 2.15), on the last day of the then current Interest
Period applicable to such Eurodollar Advance; or (B) convert, without premium or
penalty and without liability for any amounts payable pursuant to Section 3.4,
the then outstanding principal amount of each such Eurodollar Advance to a Base
Rate Advance as of the last day of such Interest Period; and (ii) the Alternate
Base Rate shall be calculated without giving effect to clause (c) of such
definition.

Section 3.3.    Laws Affecting Eurodollar Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Installations) with any request or directive (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Installations) to honor its obligations
hereunder to make or maintain any Eurodollar Advance, such Lender shall promptly
give notice thereof to the Agent and the Agent shall promptly give notice to the
Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurodollar Advances, and the right of the
Borrower to convert any Advance or continue any Advance as a Eurodollar Advance
shall be suspended and thereafter the Borrower may select only Base Rate Loans,
(ii) if any of the Lenders may not lawfully continue to maintain a Eurodollar
Advance to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period and (iii) the Alternate Base Rate shall be
calculated without giving effect to clause (c) of such definition.

 

-55-



--------------------------------------------------------------------------------

Section 3.4.    Funding Indemnification. If (i) any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, including
pursuant to Section 9.19, (ii) a Eurodollar Advance is not made, continued or
converted on the date specified by the Borrower in a Borrowing Notice or a
Conversion/Continuation Notice for any reason other than default by the Lenders,
(iii) a Eurodollar Advance is not prepaid on the date specified by the Borrower
pursuant to Section 2.7 for any reason, or (iv) a Eurodollar Loan is assigned on
a date which is not the last day of the applicable Interest Period as a result
of a request by the Borrower pursuant to Section 2.19, then, except (a) as
otherwise provided in this Agreement or (b) if arising in connection with a
Lender becoming a Defaulting Lender or the replacement of such Lender pursuant
to Section 2.19, for any such amounts that would be owing to such Lender, the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance but excluding the
Applicable Margin expected to be received by such Lender during the remainder of
such Interest Period.

Section 3.5.    Taxes.

(a)    LC Issuers. For purposes of this Section 3.5, the term “Lender” includes
any LC Issuer.

(b)    Payments Free of Taxes. Any and all payments to a Recipient by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Tax been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, the Borrower
shall not be required to

 

-56-



--------------------------------------------------------------------------------

indemnify a Recipient pursuant to this Section 3.5(d) for any Indemnified Taxes
unless such Recipient makes written demand on the Borrower for indemnification
for such Indemnified Taxes no later than one hundred twenty (120) days after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Recipient for payment of such Indemnified Taxes, and
(ii) the date on which such Recipient has made payment of such Indemnified
Taxes. A certificate satisfying the requirements of Section 3.6 as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this Section 3.5(e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 3.5, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.5(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in such
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

-57-



--------------------------------------------------------------------------------

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), properly completed and executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such Tax treaty and (y) with respect to any other applicable payments under
any Loan Document, properly completed and executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

(2)    properly completed and executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable; or

 

-58-



--------------------------------------------------------------------------------

(4)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)    On or before the date on which Citibank, N.A. (and any successor or
replacement Agent) becomes the Agent hereunder, it shall deliver to the Borrower
two properly completed and executed copies of IRS Form W-9.

 

-59-



--------------------------------------------------------------------------------

Each of the Lenders and the Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.5(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.5(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.5(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

(j)    Applicable Law. For purposes of this Section 3.5, the term “Applicable
Law” includes FATCA.

(k)    Grandfathered Status. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 3.6.    Lender Statements; Survival of Indemnity. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as

 

-60-



--------------------------------------------------------------------------------

though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall (unless the subject of a good faith
dispute by the Borrower) be payable within fifteen (15) days after demand and
receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.

Section 3.7.    Alternative Lending Installation. If any Lender requests
compensation under Section 3.1, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, or is unable to
fund or maintain Eurodollar Advances or Eurodollar Loans, as applicable, as a
result of the circumstances described in Section 3.3, then such Lender shall (at
the request of the Borrower) use reasonable efforts to designate a different
Lending Installation for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.5 or
remedy the circumstances described in Section 3.3, as the case may be, in the
future, and (ii) would not in the reasonable judgment of such Lender subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. A Lender shall not be required to make any such
designation or assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances requiring such designation or assignment
cease to apply. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment, if and to the extent such Lender is at such time generally assessing
such costs and expenses in a similar manner to other similarly situated
borrowers with similar credit facilities.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.1.    Initial Credit Extension. The effectiveness of this Agreement
and the obligation of the Lenders to make the initial Credit Extension hereunder
shall be subject to the satisfaction of the following conditions precedent:

(a)    Document Deliverables. The Agent’s (or its counsel’s) receipt of the
following, each of which shall be originals or electronic copies (followed
promptly by originals) unless otherwise specified, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date):

(i)    A counterpart of this Agreement duly executed by the Borrower, the Agent
and the Lenders;

(ii)    Notes duly executed by the Borrower payable to each Lender requesting a
Note pursuant to Section 2.13;

 

-61-



--------------------------------------------------------------------------------

(iii)    A certificate of the secretary, the assistant secretary, or any
Authorized Officer of the General Partner certifying (A) the names and true
signatures of the officers of the General Partner authorized to sign each Loan
Document to which the Borrower is a party and the notices and other documents to
be delivered by the Borrower pursuant to any such Loan Document, (B) the limited
partnership agreement and charter of the Borrower, together with all amendments,
as in effect on the date of such certification, and (C) resolutions of the board
of directors or other equivalent governing body of the General Partner approving
and authorizing the execution, delivery and performance by the Borrower of each
Loan Document to which it is a party and authorizing the borrowings and other
transactions contemplated hereunder, in form and substance reasonably
satisfactory to the Arrangers;

(iv)    A Certificate of the Secretary of State of the State of Delaware as to
the existence and good standing of the Borrower in the State of Delaware;

(v)    A certificate of the Borrower in form and substance reasonably
satisfactory to the Arrangers certifying (A) the representations and warranties
made by the Borrower in Article V are true and correct in all material respects
(other than those representations and warranties that are subject to a
materiality qualifier in the text thereof, which shall be true and correct in
all respects) and (B) no Default or Event of Default has occurred and is
continuing;

(vi)    Legal opinions with respect to customary matters from the Borrower’s
counsel, in form and substance reasonably satisfactory to the Arrangers and
addressed to the Agent and the Lenders;

(vii)    The Initial Financial Statements and the financial projections of the
Borrower for each year (presented on an annual basis) from (and including)
January 1, 2018 through December 31, 2020;

(viii)    Five days prior to the Closing Date (or such later date as the Agent
shall reasonably agree) all documentation and other information required by
regulatory authorities with respect to the Borrower under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act, that has been reasonably requested by the Agent a reasonable
period in advance of the date that is five days prior to the Closing Date.

(b)    Representations and Warranties. On the Closing Date, each of the
representations and warranties made by the Borrower in Article V shall be true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the Closing Date
(except to the extent such representations and warranties expressly speak to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date).

(c)    No Default. On the Closing Date, no Default or Event of Default shall
have occurred and be continuing.

 

-62-



--------------------------------------------------------------------------------

(d)    Material Adverse Effect. Since December 31, 2017, there shall not have
occurred and be continuing any material adverse effect on the business,
condition (financial or otherwise), or operations of the Borrower, its
Subsidiaries or their assets and businesses, when taken as a whole, other than
as disclosed (i) in the Closing Date SEC Reports, (ii) on Schedule 5.7, or
(iii) in the confidential information memorandum and/or lenders’ presentation
provided to the Lenders in connection with this Agreement.

(e)    Approvals. All material governmental and third party approvals necessary
in connection with the Transactions and the continuing operations of the
Borrower and its Subsidiaries shall have been obtained or waived (if applicable)
and be in full force and effect, and all applicable waiting periods and appeal
periods shall have expired.

(f)    Fees. The Borrower shall have paid all fees required to be paid on or
before the Closing Date, including the fees set forth in the Fee Letters to be
paid on the Closing Date, and all reasonable out-of-pocket expenses required to
be paid on or before the Closing Date for which invoices have been presented at
least one Business Day prior to the Closing Date.

(g)    Closing Date. The Agent shall promptly notify the Borrower and the
Lenders of the Closing Date, and such notice shall be conclusive and binding on
all parties hereto.

Section 4.2.    Each Credit Extension. The Lenders shall not (except as set
forth in Section 2.23(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension (including
the initial Credit Extension hereunder but excluding, for purposes of this
Section 4.2, any conversion or continuation of any Loan or Advance), unless:

(a)    In the case of an Advance of Loans, the Agent shall have received a
Borrowing Notice as required by Section 2.8 and in the case of the issuance or
Modification of a Facility LC, the applicable LC Issuer and the Agent shall have
received all LC Applications as required by Section 2.20(d).

(b)    There exists no Default or Event of Default at the time of and
immediately after giving effect to such Credit Extension.

(c)    The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of such Credit
Extension Date, both immediately before and after giving effect to such Credit
Extension, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier in
the text thereof, which shall be true and correct in all respects) on and as of
such earlier date.

 

-63-



--------------------------------------------------------------------------------

Each Borrowing Notice, Swing Line Borrowing Notice or request for issuance of a
Facility LC with respect to each such Credit Extension (other than any
conversion or continuation of any Loan or Advance) shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(b) and 4.2(c) have been satisfied.

Section 4.3.    Each Increase or Extension of the Commitments. Each increase of
the Commitments pursuant to Section 2.22 and each extension of the Commitments
pursuant to Section 2.21 shall not become effective until the date on which each
of the following conditions, and the other conditions listed in Section 2.21 or
Section 2.22, respectively, is satisfied:

(a)    There exists no Event of Default at the time of and immediately after
giving effect to such increase or extension of the Commitments.

(b)    The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the date of such
increase or extension of the Commitments, both immediately before and after
giving effect to such increase or extension of the Commitments, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 5.1.    Existence and Standing. Each of the Borrower and its Material
Subsidiaries is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction where
the conduct of its business would require such qualification, except where the
failure to be in good standing or have such authority could not reasonably be
expected to have a Material Adverse Effect.

Section 5.2.    Authorization and Validity; Enforceability. The Borrower has the
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party (as in effect on the date that this representation is made
or deemed made) and to perform its obligations thereunder. This Agreement and
each other Loan Document to which the Borrower is a party have been duly
executed and delivered on behalf of the Borrower. The execution and delivery by
the Borrower of the Loan Documents to which it is a party (as in effect on the
date that this representation is made or deemed made) and the performance of its
obligations thereunder have been duly authorized by proper limited partnership
or other applicable actions, and the Loan Documents to which it is party
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought at equity or in law).

 

-64-



--------------------------------------------------------------------------------

Section 5.3.    No Conflict. Neither the execution and delivery by the Borrower
of the Loan Documents to which it is a party, nor the performance by the
Borrower of its obligations thereunder will (a) violate the Borrower’s or any
Material Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, or operating or other management agreement, as the case may be,
(b) violate any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on the Borrower or any of its Material Subsidiaries or
(c) contravene the provisions of any indenture, instrument or agreement to which
the Borrower or any of its Material Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Material Subsidiary pursuant to the terms of any
such indenture, instrument or agreement, except, only in the case of this
clause (c), for any such violations, contraventions or defaults which,
individually and in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 5.4.    Government Consents. No material order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Material Subsidiaries, is
required to be obtained by the Borrower or any of its Material Subsidiaries in
connection with the execution and delivery by the Borrower of the Loan
Documents, the borrowings by the Borrower under this Agreement, the payment and
performance by the Borrower of the Obligations hereunder or thereunder or the
legality, validity, binding effect or enforceability of any of the Loan
Documents, except those relating to performance as would ordinarily be made or
done in the ordinary course of business after the Closing Date.

Section 5.5.    Compliance with Laws. The Borrower and each Material Subsidiary
is in compliance with all Applicable Laws relating to it or any of its
respective Properties except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.

Section 5.6.    Financial Statements.

(a)    The Initial Financial Statements delivered to the Agent on or prior to
the Closing Date were prepared in accordance with GAAP as in effect on the
Closing Date and fairly present in all material respects the financial
conditions and operations of the Borrower and its Subsidiaries subject to such
Initial Financial Statements at the date of the respective Initial Financial
Statements and the results of operations for the Borrower and its Subsidiaries
at such respective date.

(b)    The annual consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 6.1(a) were prepared in accordance
with GAAP and fairly present in all material respects the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the year then ended.

 

-65-



--------------------------------------------------------------------------------

Section 5.7.    Material Adverse Change. On and as of the Closing Date, since
December 31, 2017, except as disclosed (a) in the Closing Date SEC Reports,
(b) on Schedule 5.7, or (c) in the confidential information memorandum and/or
lenders’ presentation provided to the Lenders in connection with this Agreement,
there has been no Material Adverse Effect.

Section 5.8.    OFAC.

(a)    None of the Borrower, any Subsidiary of the Borrower or any Affiliate of
the Borrower (i) is the subject or target of any Sanctions, (ii) is, or will
become, or is owned or controlled by, a Sanctioned Person or Sanctioned Entity,
(iii) is located, organized or resident in a country or territory that is, or
whose government is, the subject or target of any Sanctions, or (iv) engages or
will engage in any dealings or transactions, or is or will be otherwise
associated, with any such Sanctioned Person or Sanctioned Entity in violation of
any Sanctions.

(b)    No part of the proceeds of any Loan or any Facility LC will be used, or
have been used, (i) directly or indirectly to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity in violation of any Sanction, or (ii) directly, or to the
Borrower’s or any of its Subsidiaries’ knowledge, indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any applicable Anti-Corruption Laws.

(c)    The Borrower and each of its Subsidiaries is in compliance in all
material respects with any laws or regulations of the United States, the United
Nations, the United Kingdom, the European Union or any other Governmental
Authority related to Sanctions, money laundering or terrorist financing,
including, without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et
seq.; the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section
1956; Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and
Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103;
and any similar laws or regulations currently in force or hereafter enacted.

(d)    The Borrower and each of its Subsidiaries have conducted their business
in compliance in all material respects with all Anti-Corruption Laws applicable
to any party hereto.

Section 5.9.    Litigation. On and as of the Closing Date, except as disclosed
(a) in the Closing Date SEC Reports, (b) on Schedule 5.9, or (c) in the
confidential information memorandum provided to the Lenders in connection with
this Agreement, there is no litigation, arbitration or governmental
investigation, proceeding or inquiry pending or, to the knowledge of any
Authorized Officer or the general counsel of the General Partner (or, if at such
time the Borrower has a general counsel, of the Borrower), threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of the initial Credit Extension.

 

-66-



--------------------------------------------------------------------------------

Section 5.10.    Subsidiaries. Schedule 5.10 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
which Subsidiaries are Material Subsidiaries (and indicating that, as of such
date, there are no Excluded Subsidiaries) and setting forth each Subsidiary’s
jurisdiction of organization and the percentage of its Capital Stock or other
ownership interests owned by the Borrower or other Subsidiaries.

Section 5.11.    Margin Stock. Neither the Borrower nor any of its Subsidiaries
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U). No part
of the proceeds of any of the Loans or any Facility LC will be used for
purchasing or carrying margin stock or for any purpose which violates the
provisions of Regulation U or Regulation X.

Section 5.12.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 5.13.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

Section 5.14.    Accuracy of Information.

(a)    None of the documents or written information (excluding estimates,
financial projections and forecasts) furnished to the Lenders by or on behalf of
the Borrower in connection with or pursuant to this Agreement or the other Loan
Documents (collectively, the “Information”), contained, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any untrue statement of a material
fact or omitted to state, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific
date), any material fact (other than industry-wide risks normally associated
with the types of businesses conducted by the Borrower and its Subsidiaries)
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading, when taken as a whole.

(b)    The estimates, financial projections and forecasts furnished to the
Lenders by or on behalf of the Borrower with respect to the transactions
contemplated under this Agreement were prepared in good faith and on the basis
of information and assumptions that the Borrower believed to be reasonable as of
the date such information was prepared (it being recognized by the Lenders that
such estimates, financial projections and forecasts as they relate to future
events are not to be viewed as fact and that actual results during the period or
periods covered by such estimates, financial projections and forecasts may
differ from the projected results set forth therein by a material amount).
Except as expressly otherwise provided herein, the Borrower shall have no duty
or obligation to update any such estimates, projections or forecasts.

 

-67-



--------------------------------------------------------------------------------

Section 5.15.    Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all United States federal and all other material Tax returns
that are required to be filed by it and has paid or caused to be paid all Taxes
shown to be due and payable by it on said returns or on any assessments made
against it or any of its Property and all other Taxes, fees or other charges
imposed on it or any of its Property by any Governmental Authority and payable
by it (other than, with respect to any of the foregoing, any such Taxes, fees or
other charges the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries), except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.16.    No Violation. The Borrower is not in violation of any order,
writ, injunction or decree of any court or any order, regulation or demand of
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.17.    EEA Financial Institution. Neither the Borrower nor any
Subsidiary of the Borrower is an EEA Financial Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Section 6.1.    Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Agent:

(a)    Within ninety (90) days after the end of each of its fiscal years,
financial statements prepared in accordance with GAAP on a consolidated basis
for itself and its Subsidiaries, including balance sheets as of the end of such
period, statements of income and statements of cash flows, setting forth in
comparative form figures for the preceding fiscal year, accompanied by an audit
report, consistent with the requirements of the Securities and Exchange
Commission, of a nationally recognized firm of independent public accountants or
other independent public accountants reasonably acceptable to the Required
Lenders (it being understood that, notwithstanding anything to the contrary
contained herein, the requirements of this Section 6.1(a) may be satisfied by
delivering the Borrower’s Annual Report on Form 10-K with respect to such fiscal
year as, and to the extent, filed with the Securities and Exchange Commission).

(b)    Within forty-five (45) days after the end of the first three quarterly
periods of each of its fiscal years, financial statements prepared in accordance
with GAAP (other than with regard to the absence of footnotes and subject to
changes resulting from audit and normal year-end audit adjustments to same) on a
consolidated basis for itself and its Subsidiaries, including (x) consolidated
unaudited balance sheets as at the end of each such period, setting

 

-68-



--------------------------------------------------------------------------------

forth in comparative form figures as at the end of the preceding fiscal year,
and (y) consolidated unaudited statements of income and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, in each case in this clause (y), setting forth in comparative form
figures for the corresponding period of the preceding fiscal year, and
accompanied by a certificate of a Financial Officer to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
as of their respective dates and have been prepared in accordance with GAAP
(other than with regard to the absence of footnotes and subject to changes
resulting from audit and normal year-end audit adjustments to same) (it being
understood that, notwithstanding anything to the contrary contained herein, the
requirements of this Section 6.1(b) may be satisfied by delivering the
Borrower’s Quarterly Report on Form 10-Q with respect to such fiscal periods as,
and to the extent, filed with the Securities and Exchange Commission).

(c)    Together with the financial statements required under Sections 6.1(a) and
6.1(b), (i) a compliance certificate in substantially the form of Exhibit F
signed by a Financial Officer (A) showing the calculations necessary to
determine compliance with Section 7.9 and (B) stating that no Default or Event
of Default exists, or if any Default or Event of Default exists as of the date
of such compliance certificate, stating the nature and status thereof, and
(ii) such other financial information as may be reasonably requested by the
Agent reasonably in advance of the delivery of such financial statements,
including consolidating financial statements, as is necessary to account for
Non-Recourse Indebtedness and Excluded EBITDA for purposes of determining the
Consolidated Leverage Ratio.

(d)    If necessary because of any changes thereto, together with the financial
statements required under Sections 6.1(a), a certificate signed by a Financial
Officer certifying an updated Schedule 5.10 with respect to its Subsidiaries,
Material Subsidiaries and Excluded Subsidiaries, if applicable.

(e)    If requested by the Agent, within 305 days after the end of each fiscal
year of the Borrower, a copy of the actuarial report showing the Unfunded
Liabilities of each Single Employer Plan as of the valuation date occurring in
such fiscal year, certified by an actuary enrolled under ERISA.

(f)    As soon as possible and in any event within ten (10) days after an
Authorized Officer knows that any ERISA Event has occurred that could reasonably
be expected to have a Material Adverse Effect, a statement, signed by an
Authorized Officer, describing said ERISA Event and the action which the
Borrower or applicable member of the Controlled Group proposes to take with
respect thereto.

(g)    From time to time, such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request, including support for any pro
forma calculations hereunder.

(h)    Promptly upon the filing thereof, copies of all registration statements
(other than any registration statement on Form S-8 and any registration
statement in connection with a dividend reinvestment plan, shareholder purchase
plan or employee benefit plan) and reports on form 10-K, 10-Q or 8-K (or their
equivalents) which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission.

 

-69-



--------------------------------------------------------------------------------

(i)    Promptly upon obtaining knowledge thereof, notice of any downgrade in any
of the Borrower’s Designated Ratings.

(j)    Promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including the
Act), as from time to time reasonably requested by the Agent or any Lender.

Information required to be delivered pursuant to these Sections 6.1(a), 6.1(b)
and 6.1(h) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Agent that such information has been posted on
the Securities and Exchange Commission website on the Internet at sec.gov, on
the Borrower’s DebtDomain site or at another website identified in such notice
and accessible by the Lenders without charge; provided that (i) such notice may
be included in a certificate delivered pursuant to Section 6.1(c) and such
notice or certificate shall also be deemed to have been delivered upon being
posted to the Borrower’s DebtDomain site or such other website and (ii) the
Borrower shall deliver paper copies of the information referred to in Sections
6.1(a), 6.1(b) and, 6.1(h) to any Lender which requests such delivery.

Section 6.2.    Use of Proceeds and Facility LCs. The Borrower will use the
proceeds of the Loans for general corporate purposes of the Borrower and its
Subsidiaries, including repayment or refinancing of indebtedness outstanding
from time to time, acquisitions, investments and capital expenditures. Facility
LCs will be issued only for general corporate purposes of the Borrower and its
Subsidiaries. The Borrower (A) will not request any Advance or Facility LC, and
the Borrower shall not use, and shall procure that its Subsidiaries and, to its
knowledge, its or their respective directors, officers, employees and agents
shall not use, directly or indirectly, the proceeds of any Advance or Facility
LC in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws or in any other manner in
violation of any applicable Anti-Corruption Laws, and (B) will not request any
Advance or Facility LC, and the Borrower shall not use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, directly or indirectly, the proceeds of any Advance or
Facility LC for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person or
Sanctioned Entity in violation of any Sanctions or in any other manner in
violation of any Sanctions applicable to any party hereto.

Section 6.3.    Notice of Default. Within five (5) days after any Authorized
Officer with responsibility relating thereto obtains knowledge of any Default or
Event of Default, the Borrower will deliver to the Agent a certificate of an
Authorized Officer setting forth the details thereof and, if such Default or
Event of Default is then continuing, the action which the Borrower is taking or
proposes to take with respect thereto.

 

-70-



--------------------------------------------------------------------------------

Section 6.4.    Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect, its corporate or other legal
existence and its rights, privileges and franchises material to the normal
conduct of its businesses; provided that nothing in this Section 6.4 shall
prohibit (a) any transaction permitted pursuant to Section 7.1, or (b) the
termination of any right, privilege or franchise of the Borrower or any Material
Subsidiary or of the corporate or other legal existence of any Material
Subsidiary or the change in form of organization of the Borrower or any Material
Subsidiary which could not reasonably be expected to result in a Material
Adverse Effect.

Section 6.5.    Taxes. The Borrower will, and will cause each Material
Subsidiary to, file all federal Tax returns and all other Tax returns which are
required to be filed by it, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
will, and will cause each Material Subsidiary to, pay when due all Taxes,
assessments and governmental charges and levies upon it or its Property that are
payable by it, except (a) where the failure to pay could not reasonably be
expected to result in a Material Adverse Effect or (b) those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are maintained in accordance with GAAP.

Section 6.6.    Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain with financially sound and reputable insurance
companies, insurance on its Property in such amounts, subject to such
deductibles and self-insurance retentions, and covering such risks as are
consistent with reasonably prudent industry practice, and the Borrower will
furnish to the Agent upon request full information as to the insurance carried.

Section 6.7.    Compliance with Laws. The Borrower will, and will cause each
Material Subsidiary to, comply with all laws, statutes, rules, regulations,
orders, writs, judgments, injunctions, restrictions, decrees or awards of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property to which it may be subject, including all
Environmental Laws, ERISA and all Applicable Laws involving transactions with,
investments in or payments to Sanctioned Persons or Sanctioned Entities, except
(i) where failure to so comply could not reasonably be expected to result in a
Material Adverse Effect or (ii) the necessity of compliance therewith is being
contested in good faith by appropriate proceedings.

Section 6.8.    Maintenance of Properties. Subject to Section 7.1, the Borrower
will, and will cause each Material Subsidiary to, keep and maintain all of its
Property that is necessary and material to the operation of the business of the
Borrower and its Subsidiaries, taken as whole, in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

Section 6.9.    Inspection; Keeping of Books and Records.

(a)    The Borrower will, and will cause each Material Subsidiary to, at the
Borrower’s expense, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property (subject to such
physical security requirements as the

 

-71-



--------------------------------------------------------------------------------

Borrower or the applicable Material Subsidiary may reasonably require), to
examine and make copies of the books of accounts and other financial records of
the Borrower and each Material Subsidiary (except to the extent that such access
is restricted by law or by a bona fide non-disclosure agreement not entered into
for the purpose of evading the requirements of this Section), and to discuss the
affairs, finances and accounts of the Borrower and each Material Subsidiary
with, and to be advised as to the same by, their respective officers upon
reasonable notice and at such reasonable times and intervals as the Agent or any
Lender may designate; provided that the Borrower shall only be responsible for
the expenses of one such visit, examination and/or inspection (in the aggregate
among the Agent and the Lenders) in any twelve month period, unless such visit,
examination and/or inspection is conducted during the continuance of an Event of
Default.

(b)    The Borrower shall keep and maintain, and cause each of its Material
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries shall be made of all dealings and
transactions in relation to their respective businesses and activities in
sufficient detail as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP.

Section 6.10.    Excluded Subsidiaries. The Borrower shall take such action as
is necessary (including, at the Borrower’s option, subject to Section 9.17,
designating a Subsidiary that was previously an Excluded Subsidiary as a
Non-Excluded Subsidiary and/or transferring assets from an Excluded Subsidiary
to a Non-Excluded Subsidiary) to ensure that the aggregate assets owned by all
Excluded Subsidiaries do not exceed, at any one time, 15% of consolidated assets
of the Borrower and its Consolidated Subsidiaries, as determined by the most
recent balance sheet delivered by the Borrower pursuant to Section 6.1.

ARTICLE VII.

NEGATIVE COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Section 7.1.    Fundamental Changes. The Borrower will not, and will not permit
any of its Material Subsidiaries (other than any Excluded Subsidiary) to
(a) enter into any transaction of merger or (b) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); provided, that as
long as no Default or Event of Default exists and is continuing or would be
caused thereby: (i) a Person (including a Subsidiary of the Borrower) may be
merged or consolidated with or into the Borrower so long as (A) the Borrower
shall be the continuing or surviving entity and (B) the Borrower remains liable
for its obligations under this Agreement and all the rights and remedies
hereunder remain in full force and effect, (ii) in addition to clause (i) above,
a Material Subsidiary may (A) merge or consolidate with or into another
Subsidiary of the Borrower or (B) merge or consolidate with or into any other
Person (other than the Borrower, which shall be governed by clause (i) of this
Section) so long as either (x) such Material Subsidiary shall be the surviving
entity of such merger or consolidation or (y) upon such merger or consolidation,
such other Person would become a Material Subsidiary of the Borrower after

 

-72-



--------------------------------------------------------------------------------

giving effect to such merger or consolidation (it being understood that,
notwithstanding anything to the contrary contained herein, for purposes of this
clause (y) only, a Material Subsidiary shall mean, as at any time of
determination, a Subsidiary whose total assets, as determined in accordance with
Agreement Accounting Principles, represent at least 10% of the total assets of
the Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with Agreement Accounting Principles, at such time), (iii) any
Subsidiary may dissolve in connection with any transaction not otherwise
prohibited by Section 7.2, and (iv) the Borrower or any Subsidiary may otherwise
take such action to the extent permitted by Section 7.2(b).

Section 7.2.    Asset Sales.

(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, convey, sell, lease, transfer, or otherwise dispose of
all or substantially all of the assets of the Borrower and its Subsidiaries on a
consolidated basis.

(b)    Notwithstanding the foregoing Section 7.2(a), nothing in this Section 7.2
shall be deemed to prohibit the Borrower or any Subsidiary from conveying,
selling, leasing, transferring, or otherwise disposing of any assets to any
other Subsidiary or to the Borrower.

Section 7.3.    Indebtedness. The Borrower will not permit its Subsidiaries
(other than Excluded Subsidiaries) to create, assume, incur or suffer to exist
any Indebtedness, except for the following:

(a)    Indebtedness existing on the Closing Date and listed on Schedule 7.3 and
renewals, extensions and refinancings of such Indebtedness.

(b)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary.

(c)    Unsecured Indebtedness of a Person that becomes a Subsidiary (including
by way of acquisition, merger or consolidation) after the Closing Date; provided
that such Indebtedness was not incurred in contemplation of such Person becoming
a Subsidiary, together with extensions, renewals and replacements of any such
Indebtedness in a principal amount not in excess of that outstanding as of the
date of such extension, renewal or replacement.

(d)    Guarantees of Indebtedness of any Subsidiary permitted hereunder by any
other Subsidiary.

(e)    Indebtedness of any Subsidiary (or any Person that will become a
Subsidiary (including by way of acquisition, merger or consolidation) after the
Closing Date, provided that such Indebtedness is not incurred in contemplation
of such entity becoming a Subsidiary) secured by a Lien permitted pursuant to
Section 7.4(a) or 7.4(b), together with extensions, renewals and replacements of
any such Indebtedness in a principal amount not in excess of that outstanding as
of the date of such extension, renewal or replacement.

(f)    Indebtedness in respect of Swap Agreements or credit support in respect
thereof entered into in accordance with the hedging risk management policies of
the Borrower approved from time to time by the board of directors of the General
Partner.

 

-73-



--------------------------------------------------------------------------------

(g)    Indebtedness in respect of a Permitted Receivables Financing.

(h)    Guarantees by any Subsidiary of Indebtedness of the Borrower to the
extent such Subsidiary has guaranteed the Indebtedness of the Borrower under
this Agreement on terms and conditions satisfactory to the Agent.

(i)    Non-Recourse Indebtedness of Excluded Subsidiaries.

(j)    Indebtedness in an aggregate amount not to exceed at any one time
outstanding 15% of Consolidated Tangible Assets.

Section 7.4.    Liens. The Borrower will not, nor will it permit any Material
Subsidiary (other than an Excluded Subsidiary) to, create, incur, or suffer to
exist any Lien in, of or on the Property of the Borrower or any of its Material
Subsidiaries (other than Excluded Subsidiaries), except:

(a)    Any Lien securing Indebtedness, including a Capitalized Lease, incurred
or assumed for the purpose of financing all or any part of the cost of
acquiring, repairing, constructing or improving fixed or capital assets;
provided that (i) such Lien shall be created substantially simultaneously with
or within 12 months after the acquisition thereof or the completion of the
repair, construction or improvement thereof, (ii) such Lien shall not apply to
any other property or assets of the Borrower or of its Material Subsidiaries
(other than repairs, renewals, replacements, additions, accessions, improvements
and betterments thereto) and (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing, improving, altering or repairing
such fixed or capital assets, as the case may be.

(b)    Any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Subsidiary, or otherwise
becomes a Subsidiary; provided that (i) such Lien existed at the time such
Person became a Subsidiary and was not created in anticipation thereof, and
(ii) such Lien does not encumber any other property or assets of the Borrower or
any of its Subsidiary (other than additions thereto, proceeds thereof and
property in replacement or substitution thereof).

(c)    Any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary; provided that (i) such Lien existed at the time of
such acquisition and was not created in anticipation thereof, and (ii) such Lien
does not encumber any other property or assets (other than additions thereto,
proceeds thereof and property in replacement or substitution thereof).

(d)    Any Lien arising out of the refinancing, extension, renewal or refunding
of any debt secured by any Lien permitted by Section 7.4(a), 7.4(b), 7.4(c),
7.4(m), 7.4(n), or 7.4(r); provided that no such Lien shall encumber any
additional assets (other than additions thereto and property in replacement or
substitution thereof) or secure debt with a larger principal amount (other than
in respect of accrued interest, fees and transaction costs) than the debt being
refinanced, extended, renewed or refunded.

 

-74-



--------------------------------------------------------------------------------

(e)    Liens for taxes, assessments or governmental charges or levies on its
Property (i) not yet due or delinquent (after giving effect to any applicable
grace period) or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP.

(f)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, interest owner’s of oil and gas production and mechanics’ liens
and other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves are maintained in accordance with GAAP.

(g)    (i) Liens arising out of pledges or deposits, surety bonds or performance
bonds, in each case relating to or under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or (ii) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature or arising as a result of progress payments under government
contracts, in each case incurred in the ordinary course of business.

(h)    Easements (including reciprocal easement agreements and utility
agreements), reservations, rights-of-way, covenants, consents, encroachments,
variations, charges, restrictions, survey exceptions and other similar
encumbrances as to real property of the Borrower and its Subsidiaries, which do
not materially interfere with the conduct of the business of the Borrower or
such Subsidiary conducted at the property subject thereto.

(i)    Liens arising by reason of any judgment, decree or order of any court or
other governmental authority which do not result in an Event of Default.

(j)    Liens on deposits required by any Person with whom the Borrower or any of
its Subsidiaries enters into Swap Agreements or any credit support therefor, in
each case, entered into in accordance with the hedging risk management policies
of the Borrower approved from time to time by the board of directors of the
General Partner.

(k)    Liens, including Liens imposed by Environmental Laws, that (i) do not
secure Indebtedness, (ii) do not in the aggregate materially detract from the
value of its assets (other than to the extent of such Lien) or materially impair
the use thereof in the operation of its business and (iii) in the case of all
such Liens other than those imposed by Environmental Laws, are incurred in the
ordinary course of business.

(l)    Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

(m)    Liens created or assumed by the Borrower or a Subsidiary on any contract
for the permitted sale of any product or service or any proceeds therefrom
(including accounts and other receivables).

 

-75-



--------------------------------------------------------------------------------

(n)    Liens created by the Borrower or a Subsidiary on advance payment
obligations by such Person to secure indebtedness incurred to finance advances
for oil, gas, hydrocarbon and other mineral exploration and development.

(o)    Liens securing obligations, neither assumed by the Borrower or any
Subsidiary nor on account of which the Borrower or any Subsidiary customarily
pays interest, upon real estate or under which the Borrower or any Subsidiary
has a right-of-way, easement, franchise or other servitude or of which the
Borrower or any Subsidiary is the lessee of the whole thereof or any interest
therein for the purpose of locating pipe lines, substations, measuring stations,
tanks, pumping or delivery equipment or similar equipment.

(p)    Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a depository institution and Liens of a collecting
bank arising in the ordinary course of business under Section 4-210 of the
Uniform Commercial Code in effect in the relevant jurisdiction.

(q)    Liens granted to the Agent, for the benefit of the Lenders and the LC
Issuers, in the Cash Collateral Account.

(r)    Liens existing on the Closing Date and listed on Schedule 7.4.

(s)    Liens on the Capital Stock or assets of any Receivables Entity, or Liens
on Receivables Facility Assets sold, contributed, financed or otherwise conveyed
or pledged in connection with a Permitted Receivables Financing.

(t)    Liens securing Indebtedness of a Subsidiary to the Borrower or to a
Non-Excluded Subsidiary.

(u)    Leases and subleases of real property owned or leased by the Borrower or
any Subsidiary and not materially interfering with the ordinary conduct of the
business of the Borrower and the Subsidiaries.

(v)    Cash collateral and other Liens securing obligations incurred in the
ordinary course of its energy marketing business (other than any obligations in
respect of Swap Agreements or similar transactions, in each case that are not
entered for the purpose of mitigating risks associated with liabilities
(including interest rate liabilities), commitments, investments, assets or
property held or reasonably anticipated).

(w)    Liens not described in or otherwise permitted by Sections 7.4(a) through
7.4(v), inclusive, securing indebtedness in an aggregate amount not to exceed at
any one time outstanding 15% of Consolidated Net Tangible Assets.

Section 7.5.    Affiliate Transactions. The Borrower will not, and will not
permit any Material Subsidiary to, directly or indirectly, enter into any
transaction (including the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate (other than transactions between
(i) the Borrower and any Non-Excluded Subsidiary, (ii) any Non-

 

-76-



--------------------------------------------------------------------------------

Excluded Subsidiary and another Non-Excluded Subsidiary or (iii) any Excluded
Subsidiary and another Excluded Subsidiary) except upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary (all terms of a
particular transaction taken as a whole) than the Borrower or such Subsidiary
could obtain in a comparable arm’s length transaction; provided, that this
Section shall not prohibit (a) any Restricted Payment, (b) the provision by the
Borrower or any such Material Subsidiary of credit support to its Subsidiaries
in the form of a performance guaranty or similar undertaking (but excluding any
guaranty of, joint and several obligations for, or assumption of, Indebtedness
or payment obligations), (c) the provision of letters of credit, guaranties,
sureties and similar forms of credit support in respect of performance
obligations of an Affiliate (but excluding any such support for Indebtedness or
payment obligations) on terms and conditions that the Borrower or such Material
Subsidiary, as applicable, believes in good faith to be fair and reasonable to
the Borrower or such Material Subsidiary as applicable, provided, however, that
to the extent the amount of the obligations of such Affiliate supported thereby
exceeds $10,000,000, the provision of such letter of credit, guaranty, surety or
similar form of credit support shall be approved by the board of directors or
similar governing body of the General Partner and determined by such board of
directors or similar governing body to be fair and reasonable to the Borrower or
such Material Subsidiary, as applicable, (d) customary arrangements among
Affiliates relating to the administrative or management services authorized by
the Borrower’s or such Subsidiary’s organizational documents or board of
directors or other governing body (or committee thereof), (e) equity investments
by the Borrower and its Subsidiaries made after the Closing Date in any such
Affiliates in an amount not to exceed $250,000,000, in the aggregate, at any one
time (after giving effect to all returns of capital), (f) any transaction
subject to the jurisdiction, approval, consent or oversight of any regulatory
body or compliance with any applicable regulation, rule or guideline of any such
regulatory body, (g) the transfer of Receivables Facility Assets to a
Receivables Entity in connection with any Permitted Receivables Financing,
(h) the transactions set forth on Schedule 7.5, (i) any transaction approved by
the conflicts committee of the board of directors of the General Partner, and
(j) any transaction determined by the disinterested directors of the board of
directors of the General Partner to be fair and reasonable to the Borrower or
such Subsidiary.

Section 7.6.    Nature of Business. The Borrower and its Material Subsidiaries
shall not engage in any business other than such business that is substantially
the same as conducted by the Borrower and its Material Subsidiaries as of the
Closing Date and other businesses, operations or activities in the energy
industry reasonably related or incidental thereto, including, without
limitation, the gathering, compression, treatment, processing, blending,
transportation, storage, isomerization, fractionation, distillation, marketing,
purchase, sale, hedging, and trading of (i) hydrocarbons, (ii) their associated
production water and enhanced recovery materials (such as carbon dioxide), or
(iii) their respective constituents and other products (including but not
limited to methane, natural gas liquids (such as Y-grade, ethane, propane,
normal butane, isobutane, and natural gasoline), condensate, and refined
products and distillates (including, without limitation, gasoline, refined
product blendstocks, olefins, naptha, aviation fuels, diesel, heating oil,
kerosene, jet fuels, fuel oil, residual fuel oil, heavy oil, bunker fuel, cokes,
and asphalts)).

Section 7.7.    Restrictive Agreements. The Borrower will not, and will not
permit any Material Subsidiary to, enter into or permit to exist any agreement
or other consensual

 

-77-



--------------------------------------------------------------------------------

arrangement that explicitly prohibits or restricts the ability of any Material
Subsidiary to make any payment of any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Capital Stock
of such Material Subsidiary, now or hereafter outstanding; provided that the
foregoing shall not prohibit financial incurrence, maintenance and similar
covenants that indirectly have the practical effect of prohibiting or
restricting the ability of a Material Subsidiary to make such payments or
provisions that require that a certain amount of capital be maintained, or
prohibit the return of capital to shareholders above certain dollar limits;
provided further, that the foregoing shall not apply to (i) prohibitions and
restrictions imposed by law or by this Agreement, (ii) prohibitions and
restrictions contained in, or existing by reason of, any agreement or instrument
(A) existing on the Closing Date, (B) relating to any Indebtedness of, or
otherwise to, any Person at the time such Person first becomes a Material
Subsidiary, so long as such prohibition or restriction was not created in
contemplation of such Person becoming a Material Subsidiary, and (C) effecting a
renewal, extension, refinancing, refund or replacement (or successive
extensions, renewals, refinancings, refunds or replacements) of Indebtedness or
other obligations issued or outstanding under an agreement or instrument
referred to in clauses (ii)(A) and (ii)(B) above, so long as the prohibitions or
restrictions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the prohibitions and restrictions contained in the original agreement or
instrument, as determined in good faith by an Authorized Officer, (iii) any
prohibitions or restrictions with respect to a Material Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iv) restrictions contained in joint venture agreements, partnership
agreements and other similar agreements with respect to a joint ownership
arrangement restricting the disposition or distribution of assets or property
of, or the activities of, such joint venture, partnership or other joint
ownership entity, or any of such entity’s subsidiaries, if such restrictions are
not applicable to the property or assets of any other entity and (v) any
prohibitions or restrictions on any Receivables Entity pursuant to a Permitted
Receivables Financing.

Section 7.8.    Limitation on Amending Certain Documents. The Borrower will not
modify or amend the Partnership Agreement in a manner that is materially adverse
to the Lenders.

Section 7.9.    Consolidated Leverage Ratio.

(a)    The Borrower will not permit, as of the last day of each fiscal quarter,
the Consolidated Leverage Ratio as of such date to be (a) on any date of
determination other than during an Acquisition Period, greater than 5.00:1.00
and (b) on any date of determination during an Acquisition Period, greater than
5.50:1.00.

(b)    For purposes of calculating compliance with the financial covenant set
forth in Section 7.9(a), Consolidated EBITDA may include, at Borrower’s option,
any Qualified Project EBITDA Adjustments as provided in the definition thereof.

 

-78-



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT, ACCELERATION AND REMEDIES

Section 8.1.    Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a)    Any representation or warranty made or deemed made by or on behalf of the
Borrower under or in connection with this Agreement, any Credit Extension, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be incorrect or untrue in any material respect
(other than a representation and warranty that is subject to a materiality
qualifier in the text thereof, which shall be incorrect or untrue in any
respect) when made or deemed made.

(b)    Nonpayment of (i) principal of any Loan or any Reimbursement Obligation
when due, (ii) interest upon any Loan or of any fee under any of the Loan
Documents within five (5) Business Days after the same becomes due or (iii) any
other obligation or liability under this Agreement or any other Loan Document
within ten (10) Business Days after the Borrower’s receipt of notice from the
Agent of such nonpayment.

(c)    (i) The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3 (provided that such Event of Default shall be deemed
automatically cured or waived upon the delivery of such notice or the cure or
waiver of the related Default or Event of Default, as applicable), 6.4 (with
respect to the Borrower’s or any Material Subsidiary’s existence), or Article
VII or (ii) the breach by the Borrower of any of the terms or provisions of
Section 6.1(a), 6.1(b), 6.1(c), or 6.1(i) which is not remedied within five
(5) Business Days after written notice thereof is given by the Agent or a Lender
to the Borrower.

(d)    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VIII) of any of the terms
or provisions of this Agreement or any Note which is not remedied within thirty
(30) days after written notice thereof is given by the Agent or a Lender to the
Borrower.

(e)    (i) Failure of the Borrower or any Material Subsidiary to pay when due
(after any applicable grace period) any Material Indebtedness; (ii) the Borrower
or any Material Subsidiary shall default (after the expiration of any applicable
grace period) in the observance or performance of any covenant or agreement
relating to any Material Indebtedness and as a result thereof such Material
Indebtedness shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; provided that the foregoing shall not apply to any mandatory
prepayment or optional redemption of any Indebtedness which would be required to
be repaid in connection with the consummation of a transaction by the Borrower
or any such Subsidiary not prohibited pursuant to this Agreement; or (iii) the
Borrower or any of its Material Subsidiaries shall not pay, or shall admit in
writing its inability to pay, its debts generally as they become due.

(f)    The Borrower or any of its Material Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect,

 

-79-



--------------------------------------------------------------------------------

(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it as bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, (v) take any formal corporate or partnership action to
authorize or effect any of the foregoing actions set forth in this
Section 8.1(f), or (vi) fail to contest within the applicable time period any
appointment or proceeding described in Section 8.1(g).

(g)    Without the application, approval or consent of the Borrower or any of
its Material Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Material Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in
Section 8.1(f) shall be instituted against the Borrower or any of its Material
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of ninety (90) consecutive days.

(h)    A judgment or other court order for the payment of money in excess of
$100,000,000 (net of any amounts paid or covered by independent third party
insurance as to which the relevant insurance company does not dispute coverage)
shall be rendered against the Borrower or any Material Subsidiary and such
judgment or order shall continue without being vacated, discharged, satisfied or
stayed or bonded pending appeal for a period of forty-five (45) days.

(i)    The Unfunded Liabilities of all Single Employer Plans could in the
aggregate reasonably be expected to result in a Material Adverse Effect or any
ERISA Event under clauses (a), (b) and (c) of the definition thereof shall occur
in connection with any Plan that could reasonably be expected to have a Material
Adverse Effect.

(j)    Any Change of Control shall occur.

(k)    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $100,000,000.

(l)    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such termination the aggregate annual contributions of the Borrower and the
other members of the Controlled Group (taken as a whole) to all Multiemployer
Plans which are being terminated have been or will be increased, in the
aggregate, over the amounts contributed to such Multiemployer Plans for the
respective plan years of such Multiemployer Plans immediately preceding the plan
year in which the termination occurs by an amount exceeding $100,000,000.

 

-80-



--------------------------------------------------------------------------------

(m)    Any material portion of this Agreement or any Note shall fail to remain
in full force or effect or any action shall be taken by the Borrower to assert
the invalidity or unenforceability of any such Loan Document.

Section 8.2.    Acceleration/Remedies.

(a)    Automatic Acceleration of Maturity. If any Event of Default described in
Section 8.1(f) or (g) occurs with respect to the Borrower:

(i)    the obligations of the Lenders (including the Swing Line Lender) to make
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs shall automatically terminate and the Obligations shall immediately become
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower;

(ii)    the Borrower will be and become thereby unconditionally obligated,
without any further notice, act or demand, to deposit with the Agent an amount
in immediately available funds, which funds shall be held in the Cash Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time minus (y) the amount on deposit in the Cash Collateral Account at such time
which is free and clear of all rights and claims of third parties (other than
the Agent, the LC Issuers and the Lenders) and has not been applied against the
Obligations (the “Collateral Shortfall Amount”); and

(iii)    the Agent shall at the request of, or may with the consent of, the
Required Lenders proceed to enforce its rights and remedies under any Loan
Document for the ratable benefit of the Lenders and the LC Issuers.

(b)    Optional Acceleration of Maturity. If any Event of Default occurs (other
than an Event of Default described in Section 8.1(f) or (g)), the Agent, upon
the request of the Required Lenders, shall, or with the consent of the Required
Lenders, may:

(i)    terminate or suspend the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs,
or declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives;

(ii)     upon notice to the Borrower and in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Borrower to deposit, and the Borrower will forthwith upon such demand and
without any further notice or act deposit with the Agent, the Collateral
Shortfall Amount, which funds shall be deposited in the Cash Collateral Account;
and

(iii)    proceed to enforce its rights and remedies under any Loan Document for
the ratable benefit of the Lenders and the LC Issuers.

 

-81-



--------------------------------------------------------------------------------

(c)    Rescission of Acceleration. If, after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 8.1(f) or (g) with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.

(d)    Application of Payments. In the event that the Obligations have been
accelerated pursuant to Section 8.2(a)(i) or Section 8.2(b)(i), all payments
received by the Lenders upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied:

FIRST, to the payment of all reasonable costs and out-of-pocket expenses
(including reasonable attorneys’ fees) of the Agent and the Lenders in
connection with enforcing the rights of the Lenders under the Loan Documents,
pro rata as set forth below;

SECOND, to payment of any fees owed to the Agent, or any Lender, pro rata as set
forth below;

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans and to
the payment or Cash Collateralization of the outstanding LC Obligations, pro
rata, as set forth below;

FIFTH, to all other Obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus, or as a court of competent jurisdiction may
direct.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) subject to Section 2.24(a)(ii), each of the Lenders
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied; and (iii) to the extent that any amounts available for distribution
pursuant to clause “FOURTH” above are attributable to the issued but undrawn
amount of outstanding Facility LCs, such amounts shall be held by the Agent in
the Cash Collateral Account and applied (A) first, to reimburse the applicable
LC Issuer from time to time for any drawings under such Facility LCs and
(B) then, following the expiration of all Facility LCs, to all other obligations
of the types described in clauses “FOURTH”, “FIFTH” and “SIXTH” above in the
manner provided in this Section 8.2(d).

Section 8.3.    Preservation of Rights. The enumeration of the rights and
remedies of the Agent and the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the Agent and the Lenders of any
right or remedy shall not preclude the exercise of

 

-82-



--------------------------------------------------------------------------------

any other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or under the other Loan
Documents or that may now or hereafter exist at law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Agent or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower, the Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default. No waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing signed by the Lenders
required pursuant to Section 9.1, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent and the
Lenders until the Obligations (other than contingent indemnification obligations
or Obligations which have been Cash Collateralized in accordance with the terms
hereof) have been paid in full.

ARTICLE IX.

GENERAL PROVISIONS

Section 9.1.    Amendments.

(a)    Amendments. Subject to the provisions of this Section 9.1, neither this
Agreement nor any other Loan Document (other than the Fee Letters), nor any
provision hereof or thereof, may be waived, amended, supplemented or modified
except pursuant to an instrument or instruments in writing entered into by the
Borrower and the Required Lenders (or the Agent with the consent in writing of
the Required Lenders); provided that no such waiver, amendment or modification
shall:

(i)    without the consent of all of the Lenders affected thereby:

(A)    extend the final maturity of any Loan (other than as set forth in
Section 2.21) or postpone any regularly scheduled payment of principal of any
Loan or forgive all or any portion of the principal amount thereof, or any
Reimbursement Obligations related thereto, or reduce the rate or extend the time
of payment of any interest or fee payable hereunder or Reimbursement Obligations
related thereto (other than a waiver or rescission of the application of the
Default Rate pursuant to Section 2.11 or an acceleration pursuant to
Section 8.2(a)(i) or 8.2(b)(i));

(B)    increase the amount of or extend the expiration date of any Lender’s
Commitment; or

(C)    extend any Scheduled Revolving Credit Maturity Date (other than as set
forth in Section 2.21); or

 

-83-



--------------------------------------------------------------------------------

(ii)    without the consent of all of the Lenders:

(A)    Amend this Section 9.1 or Section 2.3, 8.2(d) or 9.7 or Article XI,
permit the non-pro rata reduction of Commitments, change any provision requiring
ratable funding or sharing of payments, or otherwise alter the pro rata
treatment of Lenders;

(B)    Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definition of “Pro Rata
Share”; or

(C)    permit the Borrower to assign its rights or obligations under this
Agreement.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
No amendment of any provision of this Agreement relating to any LC Issuer shall
be effective without the written consent of such LC Issuer. The Agent may waive
payment of the fee required under Section 12.3(c) without obtaining the consent
of any other party to this Agreement. Any Fee Letter may be amended by an
agreement entered into by each of the parties to such Fee Letter.

(b)    Defaulting Lenders. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by Applicable Law, such Lender will not be entitled to vote in respect
of amendments and waivers hereunder and the Commitment and the outstanding Loans
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

Section 9.2.    Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.

Section 9.3.    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender or LC Issuer shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

 

-84-



--------------------------------------------------------------------------------

Section 9.4.    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.5.    Entire Agreement. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE AGENT AND THE LENDERS AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE BORROWER, THE AGENT AND THE
LENDERS RELATING TO THE SUBJECT MATTER THEREOF.

Section 9.6.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns; provided, that the parties hereto
expressly agree that each Arranger shall enjoy the benefits of the provisions of
Sections 9.7, 9.11 and 10.9 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

Section 9.7.    Expenses; Indemnification.

(a)    Costs and Expenses. The Borrower shall reimburse the Agent and the
Arrangers for all reasonable out-of-pocket costs and expenses (including the
reasonable fees and expenses of Bracewell LLP, counsel to Citi in its capacity
as Agent and an Arranger, but no other counsel of any other Lender or Arranger)
paid or incurred by the Agent or the Arrangers in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including via the internet), review, amendment,
modification and administration of the Loan Documents. The Borrower also agrees
to reimburse the Agent, the Co-Syndication Agents, the Co-Documentation Agents,
the Arrangers, the Lenders and the LC Issuers (each such Person being called a
“Reimbursed Party” and collectively, the “Reimbursed Parties”) for all costs and
out-of-pocket expenses (including, without limitation, the reasonable fees and
disbursements of counsel, which shall be limited to a single firm of counsel for
the Reimbursed Parties, taken as a whole, and, if reasonably necessary, a single
firm of local or regulatory counsel in each appropriate jurisdiction and a
single firm of special counsel for each relevant specialty, in each case for the
Reimbursed Parties, taken as a whole and, solely in the case of an actual or
perceived conflict of interest (as reasonably identified by a Reimbursed Party),
where the Reimbursed Party affected by such conflict informs the Borrower of
such conflict, one additional firm of counsel in each relevant jurisdiction for
the affected Reimbursed Parties similarly situated, taken as a whole) paid or
incurred by any Reimbursed Party in connection with the enforcement of any of
their respective rights and remedies under the Loan Documents.

(b)    Indemnification. The Borrower hereby further agrees to indemnify the
Agent, the Co-Syndication Agents, the Co-Documentation Agents, each Arranger,
each Lender,

 

-85-



--------------------------------------------------------------------------------

each LC Issuer and each of their respective Related Parties (each such Person
being called an “Indemnitee”) from and against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not such
Indemnitee is a party thereto, and all reasonable fees and disbursements of
counsel, which shall be limited to a single firm of counsel for all Indemnitees,
taken as a whole, and, if reasonably necessary, a single firm of local or
regulatory counsel in each appropriate jurisdiction and a single firm of special
counsel for each relevant specialty, in each case for all Indemnitees, taken as
a whole and, solely in the case of an actual or perceived conflict of interest
(as reasonably identified by an Indemnitee) where the Indemnitee affected by
such conflict informs the Borrower of such conflict, one additional firm of
counsel in each relevant jurisdiction for the affected Indemnitees similarly
situated, taken as a whole) which any of them may pay or incur arising out of or
relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent such losses, claims, damages, penalties, judgments, liabilities or
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee, (2) a material breach by such
Indemnitee of its obligations under this Agreement or (3) claims of one or more
Indemnitees against another Indemnitee (other than claims against the Agent or
the Arrangers in their capacities as such) and not involving any act or omission
of the Borrower or any of its Related Parties. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.7(b)
applies, such indemnity will be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its directors,
security holders or creditors, an Indemnitee or any other Person or an
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated by this Agreement are consummated. The obligations of the Borrower
under this Section 9.7(b) shall survive the termination of this Agreement. In no
event shall this clause (b) operate to expand the obligations of the Borrower
under the first sentence of clause (a) above to require the Borrower to
reimburse or indemnify the Lenders, the LC Issuers, the Co-Syndication Agents or
the Co-Documentation Agents for any amounts of the type described therein. This
Section 9.7(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 9.8.    Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each Lender and LC
Issuer to the extent that the Agent deems necessary.

Section 9.9.    Accounting. Except as provided to the contrary herein, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.

Section 9.10.    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

-86-



--------------------------------------------------------------------------------

Section 9.11.    Nonliability; Waiver of Consequential Damages. The relationship
between the Borrower on the one hand and the Lenders and the Agent on the other
hand shall be solely that of borrower and lender. None of the Agent, the
Arrangers, the LC Issuers nor the Lenders shall have any fiduciary
responsibilities to the Borrower. None of the Agent, the Arrangers, the LC
Issuers nor the Lenders undertakes any responsibility to the Borrower to review
or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. In connection with all aspects of each
transaction contemplated by this Agreement, the Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ and Affiliates’ understanding, that
the Agent, the Arrangers, the LC Issuers, and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Subsidiaries and Affiliates, and none of the Agent, the Arrangers, the LC
Issuers, or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship. The Borrower agrees
that none of the Agent, the Arrangers, the LC Issuers nor the Lenders shall have
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its Affiliates or any of their respective security holders or
creditors for losses suffered in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from (i) the gross negligence, bad faith or willful misconduct of the party from
which recovery is sought or (ii) a material breach by the party from which
recovery is sought of its obligations under this Agreement. In addition, no
Indemnified Person shall be responsible or liable to the Borrower, any of its
Affiliates or any other Person or entity for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications, internet-based or other information transmission systems
(including IntraLinks, SyndTrak Online or email), except to the extent such
damages or liability is determined in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnified Person. Each party hereto agrees that
no other party hereto nor any of its Related Parties shall have any liability to
any other party hereto (or its Related Parties) on any theory of liability for
any special, indirect, consequential or punitive damages (including without
limitation, any loss of profits, business or anticipated savings) in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby; provided that this waiver shall in no way
limit the Borrower’s indemnification or reimbursement obligations in
Section 9.7(b) to the extent of any third-party claim for any of the foregoing,
including the Borrower’s obligation to indemnify Indemnitees for special,
indirect, consequential or punitive damages awarded against an Indemnitee.

Section 9.12.    Confidentiality. Each of the Agent, the LC Issuers and the
Lenders agrees that any Information (as defined below) delivered or made
available to it shall (i) be kept confidential, (ii) be used solely in
connection with evaluating, approving, structuring, administering or enforcing
the credit facility contemplated hereby and (iii) not be provided to any other
Person; provided that nothing in clauses (i) and (iii) above shall prevent the
Agent, any LC Issuer or any Lender from disclosing such information (a) to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential),

 

-87-



--------------------------------------------------------------------------------

(b) to the extent requested by, or required to be disclosed to, any rating
agency, or regulatory or similar authority purporting to have jurisdiction over
it (including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (in which case, except with respect to information
disclosed in the course of a regulatory audit or examination, it shall
(i) promptly notify the Borrower in advance of disclosure, to the extent
permitted by law and to the extent practicable, and (ii) so furnish only that
portion of such Information which it is legally required to, or which it
reasonably determines is necessary to, disclose), (c) in response to any order
of any court or other governmental authority having jurisdiction over it or as
may otherwise be required pursuant to any requirement of law or as requested by
any self-regulatory body (in which case it shall (i) promptly notify the
Borrower in advance of disclosure, to the extent permitted by law and to the
extent practicable, and (ii) so furnish only that portion of such Information
which it is legally required to disclose), (d) if legally compelled to do so in
connection with any litigation or similar proceeding (in which case it shall
(i) promptly notify the Borrower in advance of disclosure, to the extent
permitted by law and to the extent practicable, and (ii) so furnish only that
portion of such Information which it is legally required to disclose), (e) to
any other party hereto, (f) in connection with the exercise of any remedies
under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (h) with the consent of the Borrower, (i) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent, any LC Issuer or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
its Related Parties and which is not known to be subject to a duty of
confidentiality to the Borrower or its Affiliates (unless and until such Person
is made aware of the confidential nature of such information, if any) or (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Agent, any LC Issuer or any Lender or in accordance with the
Agent’s, any LC Issuer’s or any Lender’s regulatory compliance policy if the
Agent or such LC Issuer or Lender deems necessary for the mitigation of claims
by those authorities against the Agent, such LC Issuer or such Lender or any of
its subsidiaries or affiliates (in which case it shall (i) promptly notify the
Borrower in advance of disclosure, to the extent permitted by law and to the
extent practicable, and (ii) so furnish only that portion of such Information
which it is legally required to disclose). For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Related Parties relating to the Borrower or any Affiliate thereof or any of
their respective businesses, assets, properties, operations, products, results
or condition (financial or otherwise) other than (i) any such information that
is received by the Agent, any LC Issuer or any Lender from a source other than
the Borrower and which is not known to be subject to a duty of confidentiality
to the Borrower or its Affiliates (unless and until such Person is made aware of
the confidential nature of such information, if any), (ii) information that is
publicly available other than as a result of the breach

 

-88-



--------------------------------------------------------------------------------

of a duty of confidentiality by such Person or its Related Parties or by another
Person known by any of the foregoing to be subject to such a duty of
confidentiality, (iii) information already known to or, other than information
described in clause (i) above, in the possession of the Agent, any LC Issuer or
any Lender prior to its disclosure by the Borrower, or (iv) information that is
independently developed, discovered or arrived at by the Agent, any LC Issuer or
any Lender. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.13.    Lender Representations.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Agent, the Arrangers, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with any Loan, any Facility LC, or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of any Loan, any Facility LC, the Commitments, and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform any Loan,
any Facility LC, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of any Loan, any Facility
LC, the Commitments, and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14, and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of any Loan, any Facility LC, the
Commitments, and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

 

-89-



--------------------------------------------------------------------------------

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty, and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Agent, the Arrangers, and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that:

(i)    none of the Agent, the Arrangers, or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document, or any documents related to hereto or
thereto);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of any Loan, any Facility LC, the Commitments, and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer, or other Person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of any Loan, any Facility LC, the Commitments, and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations);

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of any Loan, any Facility LC, the Commitments, and this Agreement is
a fiduciary under ERISA or the Code, or both, with respect to any Loan, any
Facility LC, the Commitments, and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder; and

(v)    no fee or other compensation is being paid directly to the Agent, the
Arrangers, or any their respective Affiliates for investment advice (as opposed
to other services) in connection with any Loan, any Facility LC, the
Commitments, and this Agreement.

(c)    The Agent and the Arrangers hereby inform the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to any Loan, any Facility LC, the
Commitments, and this Agreement, (ii) may recognize a gain if it extended any
Loan, any Facility LC, or the Commitments for an amount less than the amount
being paid for an interest in

 

-90-



--------------------------------------------------------------------------------

any Loan, any Facility LC, or the Commitments by such Lender, or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees, or fees
similar to the foregoing.

Section 9.14.    Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.

Section 9.15.    Disclosure. The Borrower and each Lender, including the LC
Issuers, hereby acknowledge and agree that Citibank and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with the Borrower and its Affiliates.

Section 9.16.    USA Patriot Act. The Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

Section 9.17.    Excluded Subsidiaries. The Borrower shall have the right, at
any time with prior written notice to the Agent, to (i) designate any Subsidiary
as an Excluded Subsidiary in accordance with the requirements of such definition
or (ii) remove any Subsidiary from being an Excluded Subsidiary; provided that
with respect to any Subsidiary, after the second designation of such Subsidiary
as a Non-Excluded Subsidiary from an Excluded Subsidiary, such Subsidiary may
not be re-designated as an Excluded Subsidiary at a later date.

Section 9.18.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually executed original counterpart of this
Agreement.

Section 9.19.    Removal of Lender. Notwithstanding anything herein or in any
other Loan Document to the contrary, the Borrower may, at any time in its sole
discretion, remove any Lender upon 15 Business Days’ written notice to such
Lender and the Agent (the contents of which notice shall be promptly
communicated by the Agent to the LC Issuers and the Lenders), such removal to be
effective at the expiration of such 15-day notice period; provided, however,
that no Lender may be removed hereunder at a time when an Event of Default shall
have occurred and be continuing; and provided, further, that if such Lender is
an LC Issuer that has issued any outstanding Facility LCs at such time, its
rights and obligations as an LC Issuer with respect to such Facility LCs shall
continue in full force and effect, notwithstanding its removal as a Lender. Each
notice by the Borrower under this Section 9.19 shall constitute a representation

 

-91-



--------------------------------------------------------------------------------

by the Borrower that the removal described in such notice is permitted under
this Section 9.19. Concurrently with such removal and as a condition thereof,
the Borrower shall pay to such removed Lender (or, if such Lender is a
Defaulting Lender, to Agent) all amounts owing to such Lender hereunder
(including any amounts arising under Section 3.4 as a consequence of such
removal) and under any other Loan Document in immediately available funds. Upon
full and final payment hereunder of all amounts owing to such removed Lender,
such Lender shall make appropriate entries in its accounts evidencing payment of
all Loans hereunder and releasing the Borrower from all obligations owing to the
removed Lender in respect of the Loans hereunder and surrender to the Agent for
return to the Borrower any Notes of the Borrower then held by it. Effective
immediately upon such full and final payment, such removed Lender will not be
considered to be a “Lender” for purposes of this Agreement, except for the
purposes of any provision hereof that by its terms survives the termination of
this Agreement and the payment of the amounts payable hereunder. Effective
immediately upon such removal, the Commitment of such removed Lender shall
immediately terminate. Such removal will not, however, affect the Commitments of
any other Lenders hereunder.

Section 9.20.    Notices.

(a)    Notices. Except as otherwise permitted by Section 2.14, all notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (x) in the case of the Borrower, the Lenders,
the LC Issuers or the Agent, at its address or facsimile number set forth on the
signature pages hereof or, (y) in the case of any party, at such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to the Agent and the Borrower in accordance with the provisions of this
Section 9.20. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that, subject to Section 2.14, notices to the Agent
under Article II shall not be effective until received.

(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or LC Issuer pursuant to Section 2.16 if such Lender or LC
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

-92-



--------------------------------------------------------------------------------

(c)    Change of Address. The Borrower, the Agent, any LC Issuer and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

Section 9.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement, or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X.

THE AGENT

Section 10.1.    Appointment and Authority. Each of the Lenders and the LC
Issuers hereby irrevocably designates and appoints Citibank to act on its behalf
as the Agent hereunder and under the other Loan Documents and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent, the LC Issuers and the Lenders,
and neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

-93-



--------------------------------------------------------------------------------

Section 10.2.    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

Section 10.3.    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or Applicable Law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 9.1) or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction by a final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to the Agent in writing by the Borrower, a Lender
or an LC Issuer.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any

 

-94-



--------------------------------------------------------------------------------

of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

Section 10.4.    Reliance by the Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance or Modification of a Facility LC, that by its
terms must be fulfilled to the satisfaction of a Lender or an LC Issuer, the
Agent may presume that such condition is satisfactory to such Lender or LC
Issuer unless the Agent shall have received notice to the contrary from such
Lender or LC Issuer prior to the making of such Loan or the issuance or
Modification of such Facility LC. The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 10.5.    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents selected and appointed by the
Agent. The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility evidenced hereby as well as activities as Agent. The Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

Section 10.6.    Resignation of Agent.

(a)    The Agent may at any time give notice of its resignation to the Lenders,
the LC Issuers and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower
(and so long as no Event of Default shall have occurred and be continuing,
subject to the approval of the Borrower, such approval not to be unreasonably
withheld or delayed (it being understood and agreed that if such proposed
successor Agent is unwilling or unable to be appointed as the successor Swing
Line Lender or LC Issuer, as applicable, it shall not be unreasonable for the
Borrower to withhold its consent)), to appoint a successor from among the
Lenders, which shall be a bank with an office in the United States having
capital and retained earnings of at least $100,000,000, or an Affiliate of any
such bank with an office in the United States. If no such successor shall have
been so

 

-95-



--------------------------------------------------------------------------------

appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders and the LC Issuers, appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph (with the approval of the Borrower to the
extent required above). Whether or not a successor has been appointed, such
resignation of the retiring Agent shall become effective in accordance with such
notice on the Resignation Effective Date (except that in the case of any
collateral security held by the retiring Agent on behalf of the Lenders, the
Swing Line Lender or any LC Issuer under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed and accepts such appointment).

(b)    With effect from the Resignation Effective Date (1) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments owed to the
retiring Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender and
LC Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
retired Agent (other than any rights to indemnity payments owed to the retiring
Agent), and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article X and Section 9.7 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.6, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.

(c)    Any resignation by Citibank as Agent pursuant to this Section shall,
unless otherwise agreed, also constitute its resignation (as of the Resignation
Effective Date) as an LC Issuer and Swing Line Lender (but, in the case of the
LC Issuer, only with respect to any Facility LCs issued after such date of
resignation). Upon the acceptance of a successor’s appointment as Agent
hereunder (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (ii) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of its duties and obligations in such capacities hereunder or under the
other Loan Documents, and (iii) after such acceptance, the successor LC Issuer
shall use commercially reasonable efforts to issue letters of credit in
substitution for the Facility LCs issued by the retiring LC Issuer, if any,
outstanding at the time of such succession.

 

-96-



--------------------------------------------------------------------------------

Section 10.7.    Non-Reliance on Agent and Other Lenders. Each Lender and LC
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and LC Issuer
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 10.8.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, the Co-Documentation Agents,
or the Arrangers listed on the cover page or signature pages hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Agent, a Lender or
an LC Issuer hereunder.

Section 10.9.    Agent, Arrangers and Co-Documentation Agent Fees. The Borrower
agrees to pay to the Agent, each Arranger and each Co-Documentation Agent, for
their respective accounts, the fees agreed to by the Borrower pursuant to the
applicable Fee Letters.

Section 10.10.    Reimbursement and Indemnification.

(a)    The Lenders agree to reimburse and indemnify the Agent, the
Co-Syndication Agents, the Arrangers and the Co-Documentation Agents ratably in
proportion to the Lenders’ Pro Rata Shares of the Aggregate Commitment (or, if
the Aggregate Commitment has been terminated, of the Outstanding Credit
Exposure) for any amounts not reimbursed by the Borrower (i) for which the
Agent, any Co-Syndication Agent, any Arranger or any Co-Documentation Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Agent, any Co-Syndication Agent, any Arranger or
any Co-Documentation Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent, any Co-Syndication Agent, any Arranger or any
Co-Documentation Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including for any such amounts incurred by or
asserted against the Agent, any Co-Syndication Agent, any Arranger or any
Co-Documentation Agent in connection with any dispute between the Agent, any
Co-Syndication Agent, any Arranger any Co-Documentation Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents (collectively, the
“Indemnified Costs”); provided that (i) no Lender shall be liable for any
portion of the Indemnified Costs that are found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross

 

-97-



--------------------------------------------------------------------------------

negligence, bad faith or willful misconduct of the party seeking indemnification
and (ii) any indemnification required pursuant to Section 3.4 shall,
notwithstanding the provisions of this Section 10.9, be paid by the relevant
Lender in accordance with the provisions thereof. The failure of any Lender to
reimburse the Agent, any Co-Syndication Agent, any Arranger or any
Co-Documentation Agent, as the case may be, promptly upon demand for its Pro
Rata Share of any amount required to be paid by the Lenders as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse the
Agent, any Co-Syndication Agent, any Arranger or any Co-Documentation Agent, as
the case may be, for its Pro Rata Share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse such Agent, any
Co-Syndication Agent, Arranger or Co-Documentation Agent, as the case may be,
for such other Lender’s Pro Rata Share of such amount. The obligations of the
Lenders under this Section 10.9 shall survive payment of the Obligations and
termination of this Agreement.

(b)    Each Lender shall, ratably in accordance with its Pro Rata Share,
indemnify the LC Issuers, and their respective Related Parties (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except as result from such indemnitees’ gross negligence, bad faith or willful
misconduct, as determined by a court of competent jurisdiction by final
non-appealable judgment) that any such indemnitees may suffer or incur in
connection with the Loan Documents or any action taken or omitted by such
indemnitee under the Loan Documents.

Section 10.11.    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law, the Lenders hereby agree that the Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise for and on behalf of the Lenders:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the LC Issuers and the
Agent and their respective agents and counsel and all other amounts due the
Lenders and the Agent under Sections 2.5, 2.20(d), 9.7 and 10.9) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to the Agent and, in the event
that the Agent shall consent to the making of such payments directly to the
Lenders and the LC Issuers, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.5,
2.20(d), 9.7 and 10.9.

 

-98-



--------------------------------------------------------------------------------

Section 10.12.    Trust Indenture Act. In the event that Citibank or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by the Borrower or any of its Subsidiaries, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of the Borrower or any of its
Subsidiaries hereunder or under any other Loan Document by or on behalf of
Citibank in its capacity as the Agent for the benefit of any Lender under any
Loan Document (other than Citibank or an Affiliate of Citibank) and which is
applied in accordance with the Loan Documents shall be deemed to be exempt from
the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

Section 11.1.    Setoff. In addition to, and without limitation of, any rights
of the Lenders under Applicable Law, from and after the date that the
Obligations have been accelerated pursuant to Section 8.2(a) or Section 8.2(b)
(and for so long as such acceleration has not been rescinded by the Required
Lenders), each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set-off and apply any and all deposits (including all account balances,
whether general or special, time or demand, provisional or final and whether or
not collected or available) at any time held, and any other Indebtedness or
obligations (in whatever currency) at any time held or owing, by such Lender or
any such Affiliate, to or for the credit or account of the Borrower against any
and all of the Obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender exercises any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.24 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, the LC
Issuers, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Agent a statement describing in reasonable detail the Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each Lender and LC Issuer agrees to notify the Borrower
and the Agent promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

Section 11.2.    Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than (i) payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5, (ii)
payments in accordance with Section 2.21 to any Lender which has not extended
its Commitment pursuant to such Section and (iii) payments to

 

-99-



--------------------------------------------------------------------------------

which the LC Issuers or the Swing Line Lender are entitled under Section 2.20(g)
or 2.23(d), as applicable) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Aggregate Outstanding Credit Exposure held by the other Lenders so that
after such purchase each Lender will hold its Pro Rata Share of the Aggregate
Outstanding Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.1.    Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (a) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (b) any assignment by any Lender must be made in compliance with
Section 12.3, and (c) any transfer by participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.3(c). The parties to this Agreement acknowledge that clause (b) of
this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, pledges or
assignments by any Lender of all or any portion of its rights under this
Agreement and any Note, including to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat each Lender which made any
Credit Extension or which holds any Note as the owner thereof for all purposes
hereof unless and until such Lender complies with Section 12.3; provided that
the Agent may in its discretion (but shall not be required to) follow
instructions from the Lender which made any Credit Extension or which holds any
Note to direct payments relating to such Credit Extension or Note to another
Person. Any assignee of the rights to any Credit Extension or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Lender, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Credit Extension (whether or not a Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Credit Extension.

 

-100-



--------------------------------------------------------------------------------

Section 12.2.    Participations.

(a)    Permitted Participants; Effect. Any Lender may at any time, without the
consent of, or notice to, the Borrower, any LC Issuer, the Swing Line Lender or
the Agent, sell participations to any Person (other than a natural Person, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or, unless an Event
of Default has occurred and is continuing, (x) any competitor of the Borrower or
any of its Subsidiaries or (y) any other company engaged in the business of
selling or distributing energy products; provided that this clause (y) shall not
apply to any financial institution solely as a result of such Person trading in
commodity products) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents, if any, shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the owner of its Outstanding Credit Exposure and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents and
all amounts payable by the Borrower under this Agreement shall be determined as
if such Lender had not sold such participating interest and (iv) the Borrower,
the Agent, the LC Issuers and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.10 with respect to any payments made by such
Lender to its Participant(s).

(b)    Voting Rights. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of this
Agreement other than any amendment, modification or waiver with respect to any
Credit Extension or Commitment in which such Participant has an interest which
would require consent of all of the Lenders or all of the affected Lenders
pursuant to the terms of Section 9.1.

(c)    Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(g) (it being understood that the documentation required under
Section 3.5(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3; provided that such Participant (i) agrees to be
subject to the provisions of Sections 2.19, 3.7 and 9.19 as if it were an
assignee under Section 12.3; and (ii) shall not be entitled to receive any
greater payment under Section 3.1 or 3.5, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use commercially reasonable efforts to require such Participant
comply with the provisions of Sections 2.19, 3.7 and 9.19 as if it were a Lender
and to cooperate with the Borrower in enforcing such provisions against such
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender; provided
that such Participant agrees to be subject to Section 11.2 as though it were a
Lender.

 

-101-



--------------------------------------------------------------------------------

(d)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, Section 1.163-5 of the proposed United States Treasury Regulations
or any applicable temporary, final or other successor regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

Section 12.3.    Assignments.

(a)    Permitted Assignments. Any Lender (excluding for purposes of this
Section 12.3(a), the Swing Line Lender or the LC Issuers) may at any time assign
to one or more Eligible Assignees (such an assignee, a “Purchaser”) all or any
part of its rights and obligations under the Loan Documents. The parties to each
assignment shall execute and deliver to the Agent an Assignment and Assumption
Agreement. Each such assignment with respect to an Eligible Assignee which is
not a Lender or an Affiliate of a Lender or an Approved Fund shall either be in
an amount equal to the entire applicable Commitment and Outstanding Credit
Exposure of the assigning Lender or (unless each of the Borrower and the Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Commitment or Outstanding Credit
Exposure (if the Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the assignment. Each partial assignment made by a
Lender shall be made as an assignment of a proportionate part of all of such
Lender’s rights and obligations under this Agreement with respect to the Loans
and Commitments assigned.

(b)    Consents. The consent of the Agent, the Swing Line Lender and the LC
Issuers (each such consent not to be unreasonably withheld or delayed) shall be
required prior to an assignment becoming effective; provided that the consent of
the Agent shall not be required for any assignment to a Person that is a Lender,
an Affiliate of such Lender or an Approved Fund with respect to such Lender. The
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required prior to an assignment becoming effective unless
(i) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) an Event of Default has occurred and is continuing; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within fifteen (15) days
after having received notice thereof. Any consent required under this
Section 12.3(b) shall not be unreasonably withheld or delayed.

 

-102-



--------------------------------------------------------------------------------

(c)    Effect; Effective Date. Subject to acceptance and recording of the
assignment by the Agent pursuant to Section 12.3(d), upon (i) delivery to the
Agent of an Assignment and Assumption Agreement pursuant to Section 12.3(a),
together with any consents required by Section 12.3(b), (ii) payment by the
parties to the Assignment and Assumption Agreement (other than the Borrower) of
a $3,500 fee to the Agent for processing such assignment (unless such fee is
waived by the Agent) and (iii) delivery to the Borrower and the Agent of the
documents required by Section 3.5, such Assignment and Assumption Agreement
shall become effective on the effective date specified in such Assignment and
Assumption Agreement. The Assignment and Assumption Agreement shall contain a
representation and warranty by the Purchaser to the effect that none of the
funds, money, assets or other consideration used to make the purchase and
assumption of the Commitment and Outstanding Credit Exposure under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights, benefits and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights, benefits and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrower, the Lenders or the Agent. In the
case of an assignment covering all of the assigning Lender’s rights, benefits
and obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that no assignment by a Defaulting Lender will constitute
or effect a waiver or release of any claim of any party arising from such Lender
being a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(c), the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrower of the Notes (if any) held by the transferor Lender, new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or if the Aggregate Commitment has been terminated, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment.

(d)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and the Borrower hereby designates the Agent to act in
such capacity), shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the

 

-103-



--------------------------------------------------------------------------------

Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(e)    No Assignment to Certain Persons. No such assignment shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii) or (iii) unless an Event of Default has occurred and is
continuing, (x) any competitor of the Borrower or any of its Subsidiaries or
(y) any other company engaged in the business of selling or distributing energy
products; provided that this clause (y) shall not apply to any financial
institution solely as a result of such Person trading in commodity products.

(f)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(g)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, each LC Issuer, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Facility LCs and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Section 12.4.    Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.12.

Section 12.5.    No Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. The Agent and the Lenders agree for
themselves and their respective successors and assigns that no claim arising
against the Borrower under any Loan Document with respect to the Obligations
shall be asserted against the General Partner (in its individual capacity).

 

-104-



--------------------------------------------------------------------------------

ARTICLE XIII.

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 13.1.    CHOICE OF LAW. UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN,
SUBJECT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

Section 13.2.    CONSENT TO JURISDICTION. THE BORROWER, THE AGENT AND EACH
LENDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER, THE AGENT AND EACH LENDER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 13.3.    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO

 

-105-



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO HEREBY AGREES AND
CONSENTS THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[Signature Pages Follow]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

BORROWER:     ENABLE MIDSTREAM PARTNERS, LP

 

By:  Enable GP, LLC, its general partner By:    /s/ John P. Laws   Name: John P.
Laws  

Title: Executive Vice President, Chief Financial

Officer & Treasurer

  Address: One Leadership Square, Suite 150 211 North Robinson Avenue Oklahoma
City, Oklahoma 73124

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

AGENT AND THE LENDERS:    

CITIBANK, N.A., as Agent, Swing Line Lender,

LC Issuer and as a Lender

 

By:   /s/ Maureen P. Maroney   Name: Maureen P. Maroney   Title: Vice President
  Address: Citi Global Loan Services 1615 Brett Road, Ops Building #3 New
Castle, Delaware 19720

 

Attention:   Agency Phone:   (302) 894-6010 Facsimile:   (646) 274-5080

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and LC

Issuer

By:   /s/ Greg M. Hall   Name: Greg M. Hall   Title: Vice President  

 

Address:   8th Floor, 700 Louisiana Street   Houston, Texas   77002   Attention:
  Donna Duncan Phone:   713-247-6706

Facsimile:

  800-758-9022

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and LC

Issuer

By:   /s/ Emilee Scott   Name: Emilee Scott   Title: Authorized Signatory  

 

Address:   Royal Bank of Canada   3900 Williams Tower   2800 Post Oak Blvd.  
Houston, TX 77056   Attention:   Emilee Scott Phone:   713-403-5666 Facsimile:  
713-403-5624

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender and LC Issuer By:   /s/ Traci Bankston   Name:
Traci Bankston   Title: Vice President

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and LC Issuer

By:   /s/ Brandon Dunn   Name: Brandon Dunn   Title: Vice President  

Address:

  1000 Louisiana Street, 10th Floor   Houston, TX 77002

Attention:   Brandon Dunn Phone:   (713) 319-1885 Facsimile:   (713) 319-1925

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Sydney G. Dennis   Name: Sydney G.
Dennis   Title: Director  

Address: 745 7th Avenue

              New York, NY 10019 USA

 

Attention:   Alec Mazliach Phone:   212 412 3806 Facsimile:   212 526 5115

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Mark H. Wolf   Name: Mark H. Wolf   Title:
Senior Vice president   Address: 2200 Post Oak Blvd.                 Houston,
Texas 77056

 

Attention:   Mark H. Wolf Phone:   713 993 8552

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:   /s/ Judith E. Smith   Name: Judith E. Smith   Title: Authorized Signatory
By:   /s/ Brady Bingham   Name: Brady Bingham   Title: Authorized Signatory  

Address:   Eleven Madison Avenue   New York, NY 10010 Attention:   Nieasha
Holliday Phone:   919 994 6174 Facsimile:   866 469 3871

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:   /s/ Ming K. Chu   Name: Ming K. Chu   Title: Director By:   /s/ Virginia
Cosenza   Name: Virginia Cosenza   Title: Vice President Address: 60 Wall Street
New York, NY. 10005

 

Attention:   loan.admin-NY@db.com Phone:   44 20 77794769 Facsimile:   (866)
240-3622

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Josh Rosenthal   Name: Josh
Rosenthal   Title: Authorized Signatory  

Address: 200 West Street

               New York, NY 10280

 

Attention:  

Thierry C. Le Jouan

c/o Goldman, Sachs & Co. LLC.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Phone:   212-934-3921 Facsimile:   917-977-3966

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Juan Javellana   Name: Juan
Javellana   Title: Executive Director  

Address: 383 Madison Avenue, 24th floor,

New York, NY 10l 79

 

Attention:   Phone:   +1-212-270-4272 Facsimile:   +1-212-270-3089

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:   /s/ Donna DeMagistris   Name: Donna
DeMagistris   Title: Authorized Signatory  

Address:   1251 Avenue of the Americas   New York, NY 10020 Attention:  

1251 Avenue of the Americas

New York, NY 10020

Phone:   212-282-3335 Facsimile:  

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Michael King   Name: Michael
King   Title: Authorized Signatory   Address:   One Utah Center. 201 South Main
  Street, 5th Floor   Salt Lake City, Utah 84111

 

Attention:   Morgan Stanley Loan Servicing Phone:   443-627-4355 Facsimile:  
718-233-2140

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Carmen Malizia   Name: Carmen Malizia  
Title: Director   Address: 3333 Peachtree Rd NE, Atlanta, GA 30326

 

Phone:   (404) 439 7455

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By:   /s/ Mark Salierno   Name: Mark Salierno   Title: Vice President  

 

Address:   3 Bryant Park   1095 Avenue of the Americas   15th Floor   New York,
NY 10036   Attention:   Mark Salierno Phone:   (917) 326-3930

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a

Lender

By:   /s/ Benjamin C Cooper   Name: Benjamin C Cooper   Title: Vice President  
Address: 127 Public Square Cleveland, OH 44114

 

Attention:   Benjamin C Cooper Phone:   216-689-3063 Facsimile:   216-370-5997

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF OKLAHOMA, as a

Lender

By:   /s/ John Krenger   Name: John Krenger   Title: Vice President

 

Address:   499 W. Sheridan Ave., Suite 2700   Oklahoma City, OK 73102 Attention:
  John Krenger Phone:   405-272-2122

E-Mail:

  jkrenger@bokf.com

 

Signature Page to Second Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

   COMMITMENT  

Citibank, N.A.

   $ 120,000,000.00  

Bank of America, N.A.

   $ 120,000,000.00  

Royal Bank of Canada

   $ 120,000,000.00  

MUFG Bank, Ltd.

   $ 120,000,000.00  

Wells Fargo Bank, National Association

   $ 120,000,000.00  

Barclays Bank PLC

   $ 105,000,000.00  

Compass Bank

   $ 105,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 105,000,000.00  

Deutsche Bank AG New York Branch

   $ 105,000,000.00  

Goldman Sachs Banks USA

   $ 105,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 105,000,000.00  

Mizuho Bank, Ltd.

   $ 105,000,000.00  

Morgan Stanley Bank, N.A.

   $ 105,000,000.00  

SunTrust Bank

   $ 105,000,000.00  

U.S. Bank National Association

   $ 105,000,000.00  

KeyBank National Association

   $ 67,500,000.00  

BOKF, NA dba Bank of Oklahoma

   $ 32,500,000.00  

AGGREGATE COMMITMENT

   $ 1,750,000,000.00  



--------------------------------------------------------------------------------

PRICING SCHEDULE

Ratings-Based Pricing Grid:

 

     LEVEL
I
STATUS    LEVEL
II
STATUS    LEVEL
III
STATUS    LEVEL
IV
STATUS    LEVEL
V
STATUS    LEVEL
VI
STATUS

Applicable Margin for Eurodollar Rate Advances

   1.000%    1.125%    1.250%    1.500%    1.625%    1.750%

Applicable Margin for Base Rate Advances

   0.000%    0.125%    0.250%    0.500%    0.625%    0.750%

Applicable Fee Rate for Commitment Fee

   0.100%    0.125%    0.150%    0.200%    0.250%    0.300%

“Designated Rating” means, with respect to S&P, Moody’s and Fitch (collectively,
the “Rating Agencies” and each a “Rating Agency”), (i) the rating assigned by
such Rating Agency to the Loans at any time such a rating is in effect, (ii) if
and only if such Rating Agency does not have in effect a rating described in the
preceding clause (i), the Borrower’s long-term senior unsecured non-credit
enhanced debt rating, or (iii) if and only if such Rating Agency does not have
in effect a rating described in the preceding clauses (i) or (ii), the
Borrower’s “company” or “corporate credit” rating (or its equivalent) assigned
by such Rating Agency.

“Fitch Rating” means, at any time, the Designated Rating issued by Fitch and
then in effect.

“Level I Status” exists at any date if, on such date, the Borrower has the
following Designated Ratings: a Moody’s Rating of A3 or better, a Fitch Rating
of A- or better and an S&P Rating of A- or better, subject to the last paragraph
of this Pricing Schedule.

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower has the following Designated
Ratings: a Moody’s Rating of Baa1 or better, a Fitch Rating of BBB+ or better
and an S&P Rating of BBB+ or better, subject to the last paragraph of this
Pricing Schedule.

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower has the
following Designated Ratings: a Moody’s Rating of Baa2 or better, a Fitch Rating
of BBB or better and an S&P Rating of BBB or better, subject to the last
paragraph of this Pricing Schedule.

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status. Level II Status or Level III Status and (ii) the
Borrower has the following Designated Ratings: a Moody’s Rating of Baa3 or
better, a Fitch Rating of BBB- or better and an S&P Rating of BBB- or better,
subject to the last paragraph of this Pricing Schedule.



--------------------------------------------------------------------------------

“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower has the following Designated Ratings: a Moody’s
Rating of Ba1 or better, a Fitch Rating of BB+ or better and an S&P Rating of
BB+ or better, subject to the last paragraph of this Pricing Schedule.

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.

“Moody’s Rating” means, at any time, the Designated Rating issued by Moody’s and
then in effect.

“S&P Rating” means, at any time, the Designated Rating issued by S&P, and then
in effect.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

The Applicable Margin and the Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as determined
from its then-current Moody’s Rating, Fitch Rating and S&P Rating. The credit
rating in effect on any date for the purposes of this Pricing Schedule is that
in effect at the close of business on such date. The Borrower shall at all times
maintain a Designated Rating from at least one of Moody’s, Fitch and S&P. If at
any time the Borrower does not have a Designated Rating from any of Moody’s,
Fitch or S&P, Level VI Status shall exist.

Notwithstanding the foregoing, (i) if the Designated Ratings are split and all
three ratings fall in different levels, the Applicable Margin and the Applicable
Fee Rate shall be based upon the level indicated by the middle rating; (ii) if
the Designated Ratings are split and two of the ratings fall in the same level
(the “Majority Level”) and the third rating is in a different level, the
Applicable Margin and the Applicable Fee Rate shall be based upon the Majority
Level; (iii) if only two of the three Rating Agencies issue a Designated Rating,
the higher of such ratings shall apply, provided that if the higher rating is
two or more levels above the lower rating, the rating next below the higher of
the two shall apply; (iv) if only one of the three Rating Agencies issues a
Designated Rating, such rating shall apply; and (v) if the Designated Rating
established by S&P, Moody’s or Fitch shall be changed (other than as a result of
a change in the rating system of S&P, Moody’s or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable Rating
Agency. If the rating system of S&P, Moody’s or Fitch shall change, or if any of
S&P, Moody’s or Fitch shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Agent shall negotiate in good faith if
necessary to amend this provision to reflect such changed rating system or the
unavailability of Designated Ratings from such Rating Agencies and, pending the
effectiveness of any such amendment, the Applicable Margin and the Applicable
Fee Rate shall be determined by reference to the Designated Rating of such
Rating Agency most recently in effect prior to such change or cessation.